Exhibit 10.1

 

EXECUTION

 

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”), and

 

PENNYMAC CORP., as seller (“Seller”), and

 

PENNYMAC MORTGAGE INVESTMENT TRUST and PENNYMAC OPERATING PARTNERSHIP, L.P.,
each a guarantor (collectively, the “Guarantors”)

 

Dated June 1, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Applicability

1

 

 

 

2.

Definitions

1

 

 

 

3.

Program; Initiation of Transactions

20

 

 

 

4.

Repurchase

21

 

 

 

5.

Price Differential

22

 

 

 

6.

Margin Maintenance

23

 

 

 

7.

Income Payments

24

 

 

 

8.

Security Interest

25

 

 

 

9.

Payment and Transfer

26

 

 

 

10.

Conditions Precedent

26

 

 

 

11.

Program; Costs

29

 

 

 

12.

Servicing

30

 

 

 

13.

Representations and Warranties

31

 

 

 

14.

Covenants

38

 

 

 

15.

Events of Default

44

 

 

 

16.

Remedies Upon Default

48

 

 

 

17.

Reports

51

 

 

 

18.

Repurchase Transactions

54

 

 

 

19.

Single Agreement

55

 

 

 

20.

Notices and Other Communications

55

 

 

 

21.

Entire Agreement; Severability

56

 

 

 

22.

Non assignability

57

 

 

 

23.

Set-off

57

 

i

--------------------------------------------------------------------------------


 

24.

Binding Effect; Governing Law; Jurisdiction

57

 

 

 

25.

No Waivers, Etc.

58

 

 

 

26.

Intent

58

 

 

 

27.

Disclosure Relating to Certain Federal Protections

59

 

 

 

28.

Power of Attorney

60

 

 

 

29.

Buyer May Act Through Affiliates

60

 

 

 

30.

Indemnification; Obligations

60

 

 

 

31.

Counterparts

61

 

 

 

32.

Confidentiality

61

 

 

 

33.

Recording of Communications

62

 

 

 

34.

Commitment Fee

63

 

 

 

35.

Reserved

63

 

 

 

36.

Periodic Due Diligence Review

63

 

 

 

37.

Authorizations

63

 

 

 

38.

Acknowledgement Of Anti-Predatory Lending Policies

64

 

 

 

39.

Documents Mutually Drafted

64

 

 

 

40.

General Interpretive Principles

64

 

 

 

41.

Amendment and Restatement

65

 

 

 

42.

Reaffirmation of Guaranty

65

 

SCHEDULES

 

Schedule 1 - Representations and Warranties with Respect to Purchased Mortgage
Loans

 

Schedule 2 — Authorized Representatives

 

EXHIBITS

 

Exhibit A — Form of Purchase Confirmation for Exception Mortgage Loans

 

Exhibit B — Form of Mortgage Loan Schedule

 

ii

--------------------------------------------------------------------------------


 

Exhibit C — Form of Servicing Renewal Letter

 

Exhibit D — Form of Power of Attorney

 

Exhibit E — Reserved

 

Exhibit F — Officer’s Certificate

 

Exhibit G — Seller’s and Guarantors’ Tax Identification Numbers

 

Exhibit H — Existing Indebtedness

 

Exhibit I — Escrow Instruction Letter

 

Exhibit J — Form of Servicer Notice and Pledge

 

Exhibit K — Reserved

 

Exhibit L — Form of Trade Assignment

 

iii

--------------------------------------------------------------------------------


 

This is an AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of June 1,
2013, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the
“Buyer”), PENNYMAC CORP., as seller (“Seller”), and PENNYMAC MORTGAGE INVESTMENT
TRUST and PENNYMAC OPERATING PARTNERSHIP, L.P., each a guarantor (collectively,
the “Guarantors”).

 

The Buyer, the Guarantors and the Sellers previously entered into a Master
Repurchase Agreement, dated as of November 2, 2010 (the “Existing Master
Repurchase Agreement”);

 

The parties hereto have requested that the Existing Master Repurchase Agreement
be amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Applicability

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans (as hereinafter defined) on a
servicing released basis against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller.  This Agreement is a commitment by Buyer to engage in the
Transactions as set forth herein up to the Maximum Available Purchase Price;
provided, that Buyer shall have no commitment to enter into any Transaction
requested that would result in the aggregate Purchase Price of then-outstanding
Transactions to exceed the Maximum Available Purchase Price.  Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any annexes identified herein, as
applicable hereunder.

 

2.                                      Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to the Underwriting
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or

 

--------------------------------------------------------------------------------


 

suffering any such petition or proceeding to be commenced by another which is
consented to, not timely contested or results in entry of an order for relief;
(b) the seeking of the appointment of a receiver, trustee, custodian or similar
official for such party or an Affiliate or any substantial part of the property
of either; (c) the appointment of a receiver, conservator, or manager for such
party or an Affiliate by any governmental agency or authority having the
jurisdiction to do so; (d) the making or offering by such party or an Affiliate
of a composition with its creditors or a general assignment for the benefit of
creditors; (e) the admission by such party or an Affiliate of such party of its
inability to pay its debts or discharge its obligations as they become due or
mature; or (f) that any governmental authority or agency or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such party or of any
of its Affiliates, or shall have taken any action to displace the management of
such party or of any of its Affiliates or to curtail its authority in the
conduct of the business of such party or of any of its Affiliates.

 

“Additional Collateral” has the meaning set forth in Section 8 hereof.

 

“Adjusted Tangible Net Worth” means (a) the sum of (i) Net Worth and
(ii) Subordinated Debt, minus (b) intangibles, goodwill and receivables from
Affiliates.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that any
entity that is otherwise not directly or indirectly owned or controlled by
Seller or any Guarantor shall not be deemed an “Affiliate” for the purposes of
this definition.

 

“Aged Loan” means, other than with respect to Pooled Mortgage Loans, an Aged 60
Day Loan, an Aged 90 Day Loan or an Aged 180 Day Loan.

 

“Aged 60 Day Loan” means a Mortgage Loan (other than a Jumbo Mortgage Loan)
which has been subject to a Transaction hereunder for a period of greater than
30 days but not greater than 60 days.

 

“Aged 90 Day Loan” means a Mortgage Loan (other than a Jumbo Mortgage Loan)
which has been subject to a Transaction hereunder for a period of greater than
60 days but not greater than 90 days.

 

“Aged 180 Day Loan” means a Jumbo Mortgage Loan which has been subject to a
Transaction hereunder for a period of greater than 90 days but not greater than
180 days.

 

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agency Approvals” has the meaning set forth in Section 14w hereof.

 

“Agency Security” means a mortgage-backed security issued by an Agency.

 

“Aging Limit” means with respect to Aged Loans, other than Jumbo Mortgage Loans,
90 days, and with respect to Aged Loans that are Jumbo Mortgage Loans, 180 days.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Amended and Restated Master Repurchase Agreement, as it
may be amended, supplemented or otherwise modified from time to time.

 

“Amendment Effective Date” means a date when all conditions precedent set forth
in Section 10(a) are satisfied.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Bid” has the meaning set forth in Section 4(c) hereof.

 

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

 

“Buydown Amount” has the meaning set forth in Section 5(c) hereof.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means  (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this

 

3

--------------------------------------------------------------------------------


 

definition, having a term of not more than seven days with respect to securities
issued or fully guaranteed or insured by the United States Government,
(d) commercial paper of a domestic issuer rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s and in either case
maturing within 90 days after the day of acquisition, (e) securities with
maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change in Control” means:

 

(a)                                 any transaction or event as a result of
which PennyMac Operating Partnership, L.P. ceases to own, beneficially or of
record, 100% of the stock of Seller;

 

(b)                                 any transaction or event as a result of
which PennyMac Mortgage Investment Trust ceases to own, beneficially or of
record, 100% of the stock of PennyMac Operating Partnership, L.P.;

 

(c)                                  the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder), directly or
indirectly, beneficially or of record, of ownership or control of in excess of
50% of the voting common stock of PennyMac Mortgage Investment Trust on a fully
diluted basis at any time;

 

(d)                                 the sale, transfer, or other disposition of
all or substantially all of Seller’s or any Guarantor’s assets (excluding any
such action taken in connection with any securitization transaction); or

 

(e)                                  the consummation of a merger or
consolidation of Seller or Guarantors with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by Persons who were
not stockholders of Seller or Guarantors immediately prior to such merger,
consolidation or other reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Commitment Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

4

--------------------------------------------------------------------------------


 

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, as determined by
Buyer in its sole discretion.

 

“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.

 

“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Lien Search” means a search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Co-op Corporation
and (ii) seller of the Co-op Unit, (b) filings Uniform Commercial Code financing
statements and (c) the deed of the Co-op Project into the Co-op Corporation.

 

“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.

 

“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.

 

“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by Stock
Certificates.

 

“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.

 

“CSCOF” means, in the Buyer’s sole discretion, which may be confirmed by notice
to the Seller (which may be electronic), for each day, the rate of interest
(calculated on a per annum basis) determined by Buyer (which such determination
shall be dispositive absent manifest error), equal to the overnight interest
expense incurred by Buyer for borrowing funds.

 

“Current Aggregate Purchase Price” means, as of any date of determination, the
aggregate Purchase Price of Purchased Mortgage Loans subject to outstanding
Transactions.

 

“Custodial Agreement” means the custodial agreement dated as of November 2,
2010, among Seller, Buyer and Custodian as the same may be amended from time to
time.

 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.

 

5

--------------------------------------------------------------------------------


 

“DE Compare Ratio” means either the DE Compare (public) Ratio or the DE Compare
(private) Ratio, as applicable.

 

“DE Compare (public) Ratio” means the Two Year FHA Direct Endorsement Lender
Compare Ratio, excluding streamline FHA refinancings, as made publicly available
by HUD.

 

“DE Compare (private) Ratio” means the Two Year FHA Direct Endorsement Lender
Compare Ratio, including streamline FHA refinancings, as made privately
available by HUD to Seller.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“EDGAR” mean the Electronic Data-Gathering, Analysis, and Retrieval system
maintained by the SEC.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means the Electronic Tracking Agreement dated as
of November 2, 2010, among Buyer, Seller, MERS and MERSCORP Holdings, Inc., to
the extent applicable as the same may be amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantors is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as single employer described in Section 414 of the Code.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, in the form of Exhibit I hereto, as the same may be
modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

6

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Event of Termination” means with respect to Seller or Guarantors (a) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified with 30 days of the occurrence of
such event, or (b) the withdrawal of Seller, Guarantors or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (c) the failure by Seller, Guarantors
or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430 (j) of the
Code as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303 (j) of ERISA, as amended by the Pension Protection Act), or (d) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, Guarantors or any ERISA Affiliate thereof to
terminate any plan, or (e) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under  Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (g) the receipt by Seller, Guarantors or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (f) has been taken by the PBGC with respect to such
Multiemployer Plan, or (h) any event or circumstance exists which may reasonably
be expected to constitute grounds for Seller, Guarantors or any ERISA Affiliate
thereof to incur liability under Title IV of ERISA or under Sections 412 (b) or
430 (k) of the Code with respect to any Plan.

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided, that
upon 30 days’ notice to the Seller, Buyer may change such Exception Mortgage
Loan approval fee.  Buyer’s approval of a Mortgage Loan as an Exception Mortgage
Loan shall expire on the earlier of (a) the date set forth by the Buyer in the
written notice that such Mortgage Loan is approved as an Exception Mortgage Loan
(an “Exception Notice”) or  (b) the occurrence of any additional event, other
than that set forth in the Exception Notice, which would cause the Mortgage Loan
to become ineligible for purchase hereunder.  The Pricing Rate, Market Value,
Purchase Price and Asset Value with respect to Exception Mortgage Loans shall be
set in the sole discretion of Buyer.  Buyer may at any time, and in its sole
discretion, no longer consider a Mortgage Loan an Exception Mortgage Loan, in
which case such Mortgage Loan shall have a Market Value of zero.

 

“Existing Indebtedness” has the meaning specified in Section 13(a)(23) hereof.

 

“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.

 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including

 

7

--------------------------------------------------------------------------------


 

the Federal Housing Commissioner and the Secretary of Housing and Urban
Development where appropriate under the FHA Regulations.

 

“FHA 203(k) Loan” means an FHA Loan that is eligible for FHA’s 203(k) loan
program.

 

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

 

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller’s regulators.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Guarantors or
Buyer, as applicable.

 

“Governmental Event” means (i) Seller’s failure to obtain licensing from any
Governmental Authority where it is required to be licensed and such failure to
be licensed and

 

8

--------------------------------------------------------------------------------


 

requirement to be licensed continue for 30 days following notice to or knowledge
thereof by Seller, (ii) the imposition of material sanctions on Seller from any
Governmental Authority, or (iii) any material dispute, litigation,
investigation, proceeding or suspension between Seller and any Governmental
Authority or any Person.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Guarantor” means PennyMac Mortgage Investment Trust and PennyMac Operating
Partnership, L.P., each in its capacity as guarantor under the Guaranty.

 

“Guaranty” means the guaranty of the Guarantors dated as of November 2, 2010 as
the same may be amended from time to time, pursuant to which each Guarantor
fully and unconditionally guarantees the obligations of the Seller hereunder as
it may be amended, supplemented or otherwise modified from time to time.

 

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

 

“High LTV Loan” shall have the meaning given to such term in the Pricing Side
Letter.

 

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

 

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by the Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

9

--------------------------------------------------------------------------------


 

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller and an
Affiliate of Buyer or such other party acceptable to Buyer in its sole
discretion, which agreement is acceptable to Buyer in its sole discretion.

 

“Jumbo Mortgage Loan” means a Mortgage Loan with an original principal balance
in an amount in excess of the then applicable conventional conforming limits,
including general limits and high-cost area limits, for Mortgaged Properties
securing Mortgage Loans in

 

10

--------------------------------------------------------------------------------


 

such county or local area; provided, however, that Jumbo Mortgage Loans shall
not include any Mortgage Loan with an original principal balance in excess of
$2,000,000.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Low Percentage Margin Call” has the meaning specified in Section 6(b) hereof.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, any Guarantor or any Affiliate that is a
party to any Program Agreement taken as a whole; (b) a material impairment of
the ability of Seller, any Guarantor or any Affiliate that is a party to any
Program Agreement to perform under any Program Agreement and to avoid any Event
of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Program Agreement against Seller, any
Guarantor or any Affiliate that is a party to any Program Agreement, in each
case as determined by the Buyer in its sole good faith discretion.

 

“Maximum Available Purchase Price” means the excess, if any, of (a) the Maximum
Combined Aggregate Purchase Price, over (b) the PMITH Aggregate Purchase Price.

 

“Maximum Combined Aggregate Purchase Price” means SIX HUNDRED MILLION DOLLARS
($600,000,000).

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

11

--------------------------------------------------------------------------------


 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto, unless such Mortgage
is granted in connection with a Co-op Loan, in which case the first lien
position is in the stock of the subject cooperative association and in the
tenant’s rights in the cooperative lease relating to such stock.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in an exhibit to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Pooled
Mortgage Loan, FHA Loan, VA Loan, USDA Loan or Jumbo Mortgage Loan which is a
fixed or floating-rate, one-to-four-family residential mortgage loan evidenced
by a promissory note and secured by a first lien mortgage; provided, that the
related Purchase Date is no more than sixty (60) days following the origination
date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a)  Exhibit B attached hereto or
(b) a computer tape or other electronic medium generated by Seller, and
delivered to Buyer and  Custodian, which provides information (including,
without limitation, the information set forth on Exhibit B attached hereto)
relating to the Purchased Mortgage Loans in a format acceptable to Buyer.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property or other Co-op Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

12

--------------------------------------------------------------------------------


 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Performing Mortgage Loan” means (a) any Mortgage Loan for which any payment
of principal or interest is more than thirty (30) days past due, (b) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(c) any Mortgage Loan with respect to which the related mortgaged property is in
foreclosure.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any of Seller’s indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Mortgage Loan, or of any exercise by Buyer of its rights under
the Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; (d) all of Seller’s indemnity obligations to
Buyer or Custodian or both pursuant to the Program Agreements; and (e) all of
Borrower’s and Guarantors’ obligations under the PMITH Facility and other
“Program Agreements” as defined in the PMITH Facility.

 

“OFAC” has the meaning set forth in Section 13(a)(27) hereof.

 

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Protection Act” means the Pension Protection Act of 2006.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

13

--------------------------------------------------------------------------------


 

“PMIT” means Pennymac Mortgage Investment Trust, or its permitted successors or
assigns.

 

“PMIT Group” means PMIT and its Subsidiaries.

 

“PMITH” means PennyMac Investment Trust Holdings I, LLC.

 

“PMITH Aggregate Purchase Price” means as of any date of determination, the
aggregate “Purchase Price” of “Purchased Mortgaged Loans” subject to outstanding
“Transactions”, all as defined in, and calculated under the PMITH Facility.

 

“PMITH Facility” means that certain Master Repurchase Agreement, dated as of
March 29, 2012, among PMITH, Guarantors and Buyer, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Pooled Mortgage Loan” means any Purchased Mortgage Loan that is subject to a
Transaction hereunder and is part of a pool of Purchased Mortgage Loans
certified by Custodian to an Agency to be either (a) purchased by such Agency or
(b) swapped for an Agency Security backed by such pool, in each case, in
accordance with the terms of the guidelines issued by the applicable Agency.

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Power of Attorney” has the meaning specified in Section 28 hereto.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (a) the Pricing Rate for such
Transaction and (b) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

 

“Pricing Side Letter” means the amended and restated letter agreement dated as
of the date hereof, among Buyer, Seller and the Guarantors as the same may be
amended from time to time.

 

“Program Agreements” means, collectively, this Agreement, the Pricing Side
Letter, the Guaranty, the Custodial Agreement, the Electronic Tracking
Agreement, the Securities Account Control Agreement, the Power of Attorney, the
Servicing Agreement, if any,

 

14

--------------------------------------------------------------------------------


 

the Servicer Notice and Pledge and, with respect to each Exception Mortgage
Loan, a Purchase Confirmation.

 

“Prohibited Person” has the meaning set forth in Section 13(a)(27) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.

 

“Purchase Confirmation” means, with respect to an Exception Mortgage Loan, a
confirmation of a Transaction, in the form attached as Exhibit A hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Seller to Buyer.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Seller to Buyer, which shall equal:

 

(a) on the Purchase Date, the applicable Purchase Price Percentage multiplied by
the lesser of either: (x) the Market Value of such Purchased Mortgage Loan or
(y) the outstanding principal amount thereof as set forth on the related
Mortgage Loan Schedule;

 

(b) on any day after the Purchase Date, except where Buyer and the Seller agree
otherwise, the amount determined under the immediately preceding clause
(a) decreased by the amount of any cash transferred by the Seller to Buyer
pursuant to Section 6 hereof or applied to reduce the Seller’s obligations under
Section 4(b)(ii) or Section 4(c) hereof.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans the Custodian has been instructed to hold pursuant to the Custodial
Agreement.

 

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties
(i) acknowledge that

 

15

--------------------------------------------------------------------------------


 

such lender may make, or intends to make, such Co-op Loan, and (ii) make certain
agreements with respect to such Co-op Loan.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer, any Guarantor or any other person or entity with
respect to a Purchased Mortgage Loan.  Records shall include the Mortgage Notes,
any Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

 

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

“Repo Rights” has the meaning set forth in Section 8 hereof.

 

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earliest of (a) the Termination Date, (b) the date
set forth in the applicable Purchase Confirmation with respect to an Exception
Mortgage Loan or (c) the date determined by application of Section 16 hereof.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person. 
The Responsible Officers of Seller and Guarantor as of the date hereof are
listed on Schedule 2 hereto.

 

“Restricted Cash” means for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.

 

16

--------------------------------------------------------------------------------


 

“Rolling Termination Date” means, with respect to any date, the date which is
364 days from such date; provided, that on and after the date, if any, on which
the Buyer delivers to the Seller a Rolling Termination Notice (the “Rolling
Termination Notice Date”) the Rolling Termination Date shall be fixed at the
date that is 364 days following the Rolling Termination Notice Date.

 

“Rolling Termination Notice” means written notice that the Buyer shall no longer
roll the Rolling Termination Date forward.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Seller” means PennyMac Corp. or its permitted successors and assigns.

 

“Securities Account” means the account established pursuant to the Securities
Account Control Agreement, into which all collections and proceeds on or in
respect of the Mortgage Loans shall be deposited by Servicer.

 

“Securities Account Control Agreement” means that certain Joint Securities
Account Control Agreement dated as of June 4, 2012, among Buyer, Seller and
Securities Intermediary and other parties as joined thereto from time to time,
as may be amended, supplemented or replaced from time to time.

 

“Securities Intermediary” means City National Bank, and its permitted successors
and assigns, or such other party specified by Buyer and agreed to by Seller,
which approval shall not be unreasonably withheld.

 

“Servicer” means PennyMac Loan Services, LLC or any other servicer approved by
Buyer in its sole discretion, which may be Seller.

 

“Servicer Notice and Pledge” means the amended and restated notice to and pledge
by the Servicer substantially in the form of Exhibit J hereto.

 

“Servicing Agreement” means that certain Second Amended and Restated Flow
Servicing Agreement, dated as of March 1, 2013, by and between PennyMac
Operating Partnership, L.P. and Servicer, as the same may be amended from time
to time.

 

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Buyer notifies Seller otherwise at any time electronically or in
writing.

 

17

--------------------------------------------------------------------------------


 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

 

“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

 

“Streamlined Mortgage Loan”  means an FHA Loan originated in accordance with
FHA’s streamlined mortgage loan refinance program as set forth in FHA’s
Underwriting Guidelines.

 

“Subordinated Debt” means, Indebtedness of Seller which is (a) unsecured, (b) no
part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (c) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Buyer hereunder on terms and conditions approved in
writing by Buyer and all other terms and conditions of which are satisfactory in
form and substance to Buyer.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Take-out Commitment” means a commitment of Seller to either (a) sell one or
more identified Mortgage Loans to a Take-out Investor or (b) (i) swap one or
more identified Mortgage Loans with a Take-out Investor that is an Agency for an
Agency Security, and (ii) sell the related Agency Security to a Take-out
Investor, and in each case, the corresponding Take-out Investor’s commitment
back to Seller to effectuate any of the foregoing, as applicable. With respect
to any Take-out Commitment with an Agency, the applicable agency documents list
Seller as the subscriber to the Agency Security; provided that, such Agency
Security is delivered to an account specified by Buyer.

 

“Take-out Investor”  means (a) an Agency, (b) PennyMac Loan Services, LLC or
(c) any other institution which has made a Take-out Commitment and has been
approved by Buyer.

 

“Termination Date” means the earliest of (a) the Rolling Termination Date;
provided that if the Buyer does not deliver a Rolling Termination Notice on or
before November

 

18

--------------------------------------------------------------------------------


 

1, 2013, the Termination Date shall be October 31, 2014, (b) the date of the
occurrence of an Event of Default.

 

“Test Period” means any one fiscal quarter.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Trade Assignment” means an assignment to Buyer of a forward trade between a
Takeout Investor and Seller with respect to one or more Purchased Mortgage Loans
that are Pooled Mortgage Loans substantially in the form of Exhibit L hereto.

 

“Transaction Request” means a request via email from Seller to Buyer notifying
Buyer that Seller wishes to enter into a Transaction hereunder that indicates
that it is a Transaction Request under this Agreement.

 

“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of
Seller for underwriting Mortgage Loans, as set forth in the written policies and
procedures of Seller, copies of which have been provided to Buyer, and, as
applicable, the Fannie Mae Single-Family Selling and Servicing Guide, the
Freddie Mac Single-Family Seller/Servicer Guide, FHA Underwriting Guidelines or
VA Underwriting Guidelines and such other guidelines as are identified and
approved in writing by Buyer.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“USDA Loan” means a first lien Mortgage Loan originated in accordance with the
criteria established by and guaranteed by the United States Department of
Agriculture.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or a Mortgage Loan which is a
vendor loan sold by the VA.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

19

--------------------------------------------------------------------------------


 

“Warehouse Facility” means a mortgage loan warehouse facility, warehouse line of
credit (including both on and off balance sheet facilities), and any other such
facility with terms and conditions similar to the terms and conditions of this
Agreement and the purpose of which is to fund the origination and/or purchase of
newly originated Mortgage Loans pending sale or securitization.

 

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the
(a) Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof.

 

3.                                      Program; Initiation of Transactions

 

a.              From time to time, Buyer will purchase from Seller certain
Mortgage Loans that have been originated or acquired by Seller.  This Agreement
is a commitment by Buyer to enter into Transactions with Seller for an aggregate
amount equal to the Maximum Available Purchase Price.  This Agreement is not a
commitment by Buyer to enter into Transactions with Seller for amounts exceeding
the Maximum Available Purchase Price, but rather, sets forth the procedures to
be used in connection with periodic requests for Buyer to enter into
Transactions with Seller.  Seller hereby acknowledges that, beyond the Maximum
Available Purchase Price, Buyer is under no obligation to agree to enter into,
or to enter into, any Transaction pursuant to this Agreement.  All Purchased
Mortgage Loans shall exceed or meet the Underwriting Guidelines, and shall be
serviced by Seller or Servicer, as applicable.  The aggregate Purchase Price of
Purchased Mortgage Loans subject to outstanding Transactions shall not exceed
the Maximum Available Purchase Price.

 

b.              Seller shall request that Buyer enter into a Transaction by
delivering (i) to Buyer, a Transaction Request on or before 3:00 p.m. (New York
City time) on the Purchase Date for Transactions involving Wet-Ink Mortgage
Loans and one (1) Business Day prior to the proposed Purchase Date for
Transactions involving all Mortgage Loans other than Wet-Ink Mortgage Loans, and
(ii) to Buyer and Custodian a Request for Certification and related Mortgage
Loan Schedule, in accordance with the Custodial Agreement. In the event the
Mortgage Loan Schedule provided by Seller contains erroneous computer data, is
not formatted properly or the computer fields are otherwise improperly aligned,
Buyer shall provide written or electronic notice to Seller describing such error
and Seller shall correct the computer data, reformat or properly align the
computer fields itself and resubmit the Mortgage Loan Schedule as required
herein.

 

c.               With respect to each Exception Mortgage Loan, upon receipt of
the Transaction Request, Buyer shall, consistent with this Agreement, specify
the terms for such proposed Transaction, including the Purchase Price, the
Pricing Rate, the Market Value and the Repurchase Date in respect of such
Transaction.

 

20

--------------------------------------------------------------------------------


 

The terms thereof shall be set forth in the Purchase Confirmation to be
delivered to Seller on or prior to the Purchase Date.

 

d.              With respect to each Exception Mortgage Loan, the Purchase
Confirmation, together with this Agreement, shall constitute conclusive evidence
of the terms agreed between Buyer and Seller with respect to the Transaction to
which the Purchase Confirmation relates, and Seller’s acceptance of the related
proceeds shall constitute Seller’s agreement to the terms of such Purchase
Confirmation.  It is the intention of the parties that, with respect to each
Exception Mortgage Loan, each Purchase Confirmation shall not be separate from
this Agreement but shall be made a part of this Agreement.  In the event of any
conflict between this Agreement and, with respect to each Exception Mortgage
Loan, a Purchase Confirmation, the terms of the Purchase Confirmation shall
control with respect to the related Transaction.

 

e.               Upon the satisfaction of the applicable conditions precedent
set forth in Section 10 hereof, all of Seller’s interest in the Repurchase
Assets shall pass to Buyer on the Purchase Date, against the transfer of the
Purchase Price to Seller.  Upon transfer of the Mortgage Loans to Buyer as set
forth in this Section and until termination of any related Transactions as set
forth in Sections 4 or 16 of this Agreement, ownership of each Mortgage Loan,
including each document in the related Mortgage File and Records, is vested in
Buyer; provided that, prior to the recordation by the Custodian as provided for
in the Custodial Agreement record title in the name of Seller to each Mortgage
shall be retained by Seller in trust, for the benefit of Buyer, for the sole
purpose of facilitating the servicing and the supervision of the servicing of
the Mortgage Loans.

 

f.                With respect to each Wet-Ink Mortgage Loan, by no later than
seven (7) Business Days following the applicable Purchase Date, Seller shall
cause the related Settlement Agent to deliver to the Custodian the remaining
documents in the Mortgage File, as more particularly set forth in the Custodial
Agreement.

 

4.                                      Repurchase

 

a.              Seller shall repurchase the related Purchased Mortgage Loans
from Buyer on each related Repurchase Date.  Such obligation to repurchase
exists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Mortgage Loan (but liquidation or foreclosure
proceeds received by Buyer shall be applied to reduce the Repurchase Price for
such Purchased Mortgage Loan on each Price Differential Payment Date except as
otherwise provided herein).  Seller is obligated to repurchase and take physical
possession of the Purchased Mortgage Loans from Buyer or its designee (including
the Custodian) at Seller’s expense on the related Repurchase Date.

 

b.              Provided that no Default shall have occurred and is continuing,
and Buyer has received the related Repurchase Price upon repurchase of the
Purchased Mortgage Loans, Buyer agrees to release its ownership interest
hereunder in the Purchased

 

21

--------------------------------------------------------------------------------


 

Mortgage Loans (including, the Repurchase Assets related thereto) at the request
of Seller.  The Purchased Mortgage Loans (including the Repurchase Assets
related thereto) shall be delivered to Seller free and clear of any lien,
encumbrance or claim. With respect to payments in full by the related Mortgagor
of a Purchased Mortgage Loan, Seller agrees to (i) provide Buyer with a copy of
a report from the related Servicer indicating that such Purchased Mortgage Loan
has been paid in full, (ii) remit to Buyer, within two (2) Business Days, the
Repurchase Price with respect to such Purchased Mortgage Loan and (iii)  provide
Buyer a notice specifying each Purchased Mortgage Loan that has been prepaid in
full.  Buyer agrees to release its ownership interest in Purchased Mortgage
Loans which have been prepaid in full after receipt of evidence of compliance
with clauses (i) through (iii) of the immediately preceding sentence.

 

c.               In the event that at any time any Purchased Mortgage Loan
violates the applicable sublimit set forth in the definition of Asset Value,
Buyer may, in its sole discretion, redesignate such Mortgage Loan as an
Exception Mortgage Loan.  If Buyer does not redesignate such Mortgage Loan as an
Exception Mortgage Loan, and if Seller fails to notify Buyer within five
(5) Business Days following notice or knowledge of such violation that Seller
does not want to receive a bid for such Mortgage Loan as described below, Buyer
or an Affiliate of Buyer may offer to terminate Seller’s right and obligation to
repurchase such Mortgage Loan by paying Seller a price to be set by Buyer in its
sole discretion (a “Bid”). Seller, within one (1) Business Day of receipt of
Buyer’s bid (the “Violation Deadline”) may, in its sole discretion, either
(i) accept Buyer’s bid, terminating Seller’s right and obligation to repurchase
such Mortgage Loan under this Agreement or (ii) immediately repurchase the
Mortgage Loan at the Repurchase Price in accordance with this Section 4.  Any
amount paid by Buyer or its Affiliate to terminate Seller’s right and obligation
to repurchase a Purchased Mortgage Loan if a Bid is accepted pursuant to this
Section shall be applied by Buyer toward the outstanding Repurchase Price for
the applicable Transaction.

 

5.                                      Price Differential.

 

a.              On each Business Day that a Transaction is outstanding, the
Pricing Rate shall be reset and, unless otherwise agreed, the accrued and unpaid
Price Differential shall be settled in cash on each related Price Differential
Payment Date.  Two (2) Business Days prior to the Price Differential Payment
Date, Buyer shall give Seller written or electronic notice of the amount of the
Price Differential due on such Price Differential Payment Date.  On the Price
Differential Payment Date, Seller shall pay to Buyer the Price Differential for
such Price Differential Payment Date (along with any other amounts to be paid
pursuant to Sections 7 and 34 hereof), by wire transfer in immediately available
funds.

 

b.              If Seller fails to pay all or part of the Price Differential by
3:00 p.m. (New York City time) on the related Price Differential Payment Date,
with respect to any Purchased Mortgage Loan, Seller shall be obligated to pay to
Buyer (in addition to, and together with, the amount of such Price Differential)
interest on

 

22

--------------------------------------------------------------------------------


 

the unpaid Repurchase Price at a rate per annum equal to the Post Default Rate
until the Price Differential is received in full by Buyer.

 

c.               Seller may remit to Buyer funds in an amount up to the
outstanding Purchase Price of the Purchased Mortgage Loans, to be held as
unsegregated cash margin and collateral for all Obligations under this Agreement
(such amount, to the extent not applied to Obligations under this Agreement, the
“Buydown Amount”).  The Buydown Amount shall be used by Buyer in order to
calculate the aggregate Price Differential, which will accrue on the aggregate
Purchase Price then outstanding minus the Buydown Amount, applied to
Transactions involving the lowest Pricing Rate.  The Seller shall be entitled to
request a drawdown of the Buydown Amount or remit additional funds to be added
to the Buydown Amount no more than one time per week.  Without limiting the
generality of the foregoing, in the event that a Margin Call or other Default
exists, the Buyer shall be entitled to use any or all of the Buydown Amount to
cure such circumstance or otherwise exercise remedies available to the Buyer
without prior notice to, or consent from, the Seller.  Within two (2) Business
Days’ receipt of written request from Seller, and provided no Margin Call or
other Default exists, Buyer shall remit any portion of such Buydown Amount back
to Seller.

 

6.                                      Margin Maintenance

 

a.              If at any time the outstanding Purchase Price of any Purchased
Mortgage Loan subject to a Transaction is greater than the Asset Value of such
Purchased Mortgage Loan subject to a Transaction (a “Margin Deficit”), then
Buyer may by notice to Seller require Seller to transfer to Buyer cash in an
amount at least equal to the Margin Deficit (such requirement, a “Margin Call”)
.

 

b.              Notice delivered pursuant to Section 6(a) may be given by any
written or electronic means.  With respect to a Margin Call in the amount of
less than 5% of the Purchase Price for all Transactions (a “Low Percentage
Margin Call”), any notice given before 5:00 p.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on the following Business Day; notice given after
5:00 p.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 5:00 p.m. (New York City time) on the
second Business Day following the date of such notice. With respect to all
Margin Calls other than Low Percentage Margin Calls, any notice given before
10:00 a.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 5:00 p.m. (New York City time) on such
Business Day; notice given after 10:00 a.m. (New York City time) on a Business
Day shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on the following Business Day. The foregoing time
requirements for satisfaction of a Margin Call are referred to as the “Margin
Deadlines”).  The failure of Buyer, on any one or more occasions, to exercise
its rights hereunder, shall not change or alter the terms and conditions to
which this Agreement is subject or limit the right of Buyer to do so at a later
date.  Seller and Buyer each agree that a failure or

 

23

--------------------------------------------------------------------------------


 

delay by Buyer to exercise its rights hereunder shall not limit or waive Buyer’s
rights under this Agreement or otherwise existing by law or in any way create
additional rights for Seller.

 

c.               In the event that a Margin Deficit exists with respect to any
Purchased Mortgage Loan, Buyer may retain any funds received by it to which the
Seller would otherwise be entitled hereunder, which funds (i) shall be held by
Buyer against the related Margin Deficit and (ii) may be applied by Buyer
against the Repurchase Price of any Purchased Mortgage Loan for which the
related Margin Deficit remains otherwise unsatisfied.  Notwithstanding the
foregoing, the Buyer retains the right, in its sole discretion, to make a Margin
Call in accordance with the provisions of this Section 6.

 

7.                                      Income Payments

 

a.              If Income is paid in respect of any Purchased Mortgage Loan
during the term of a Transaction, such Income shall be the property of Buyer. 
Upon an Event of Default, Seller shall and shall cause Servicer to deposit all
Income to the account set forth in Section 9, upon receipt thereof, in
accordance with Section 12(c) hereof.

 

b.              Provided no Event of Default has occurred and is continuing, on
each Price Differential Payment Date, Seller shall remit to Buyer an amount
equal to the Price Differential out of the interest portion of the Income paid
in respect to the Purchased Mortgage Loans for the preceding month in accordance
with Section 5 of this Agreement.  Provided no Event of Default has occurred and
is continuing, upon termination of any Transaction or portion thereof, Servicer
shall retain from the Income relating thereto any servicing fee and other
amounts due under the Servicing Agreement and remit all remaining amounts as
follows:

 

(1)         first, to Buyer in payment of any accrued and unpaid Price
Differential, to the extent not paid by Seller to Buyer pursuant to Section 5;

 

(2)         second, without limiting the rights of Buyer under Section 6 of this
Agreement, to Buyer, in the amount of any unpaid Margin Deficit;

 

(3)         third, to Buyer in reduction of the Repurchase Price of the
Purchased Mortgage Loans, an amount equal to the full or partial prepayments of
principal received on or with respect to such Purchased Mortgage Loans;

 

(4)         fourth, to the payment of all other costs and fees payable to Buyer
pursuant to this Agreement; and

 

(5)         fifth, to Seller, any remaining amounts.

 

c.               Notwithstanding any provision to the contrary in this
Section 7, within two (2) Business Days of receipt by Seller of any prepayment
of principal in full, with respect to a Purchased Mortgage Loan, Seller shall
remit such amount to Buyer

 

24

--------------------------------------------------------------------------------


 

and Buyer shall immediately apply any such amount received by Buyer to reduce
the amount of the Repurchase Price due upon termination of the related
Transaction.

 

8.                                      Security Interest

 

a.              Although the parties intend that all Transactions hereunder be
sales and purchases and not loans, in the event any such Transactions are deemed
to be loans, and in any event, Seller hereby pledges to Buyer as security for
the performance by Seller of the Obligations and hereby grants, assigns and
pledges to Buyer a fully perfected first priority security interest in the
Purchased Mortgage Loans, any Agency Security or right to receive such Agency
Security when issued to the extent backed by any of the Purchased Mortgage
Loans, the Records, and all related Servicing Rights, the Program Agreements (to
the extent such Program Agreements and Seller’s right thereunder relate to the
Purchased Mortgage Loans), any related Take-out Commitments, any Property
relating to the Purchased Mortgage Loans, all insurance policies and insurance
proceeds relating to any Purchased Mortgage Loan or the related Mortgaged
Property, including, but not limited to, any payments or proceeds under any
related primary insurance, hazard insurance and FHA Mortgage Insurance Contracts
and VA Loan Guaranty Agreements (if any), Income, the Buydown Amount and any
account to which such amount is deposited, Interest Rate Protection Agreements
to the extent of the Purchased Mortgage Loans protected thereby, accounts
(including any interest of Seller in escrow accounts) and any other contract
rights, instruments, accounts, payments, rights to payment (including payments
of interest or finance charges), general intangibles and other assets relating
to the Purchased Mortgage Loans (including, without limitation, any other
accounts) or any interest in the Purchased Mortgage Loans, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing and any other property, rights, title or interests as
are specified on a Transaction Request and/or Trust Receipt, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”).

 

b.              Reserved.

 

c.               The Seller and Guarantors each acknowledge that neither has
rights to service the Purchased Mortgage Loans but only has rights as a party to
the current Servicing Agreement.  Without limiting the generality of the
foregoing and in the event that the Seller or Guarantors are deemed to retain
any residual Servicing Rights, and for the avoidance of doubt, each of Seller
and Guarantors grants, assigns and pledges to Buyer a security interest in the
Servicing Rights and proceeds related thereto and in all instances, whether now
owned or hereafter acquired, now existing or hereafter created.

 

d.              The foregoing provisions (a) and (c) are intended to constitute
a security agreement or other arrangement or other credit enhancement related to
this

 

25

--------------------------------------------------------------------------------


 

Agreement and Transactions hereunder as defined under Sections 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.

 

e.               Seller agrees to execute, deliver and/or file such documents
and perform such acts as may be reasonably necessary to fully perfect Buyer’s
security interest created hereby.  Furthermore, the Seller hereby authorizes the
Buyer to file financing statements relating to the Repurchase Assets, as the
Buyer, at its option, may deem appropriate.  The Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 8.

 

9.                                      Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 30809505, for the account of CSFB
Buyer/PennyMac Corp.-Inbound Account, Citibank, ABA No. 021 000 089 or such
other account as Buyer shall specify to Seller in writing.  Seller acknowledges
that it has no rights of withdrawal from the foregoing account.  All Purchased
Mortgage Loans transferred by one party hereto to the other party shall be in
the case of a purchase by Buyer in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Buyer may reasonably request.  All Purchased
Mortgage Loans shall be evidenced by a Trust Receipt.  Any Repurchase Price
received by Buyer after 2:00 p.m. (New York City time) shall be deemed received
on the next succeeding Business Day.

 

10.                               Conditions Precedent

 

a.              Initial Transaction.  As conditions precedent to the
effectiveness of this Agreement on the Amendment Effective Date, Buyer shall
have received on or before the Amendment Effective Date the following, in form
and substance satisfactory to Buyer and duly executed by Seller, Guarantors and
each other party thereto:

 

(1)         Program Agreements.  The Program Agreements duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 

(2)         Amended and Restated Servicer Notice.  The Amended and Restated
Servicer Notice duly executed by Seller and Servicer.

 

(3)         Power of Attorney.  The Power of Attorney duly executed by Seller.

 

(4)         Securities Account Control Agreement.  The Securities Account
Control Agreement duly executed by Buyer, Seller and Securities Intermediary and
other parties joined thereto.

 

26

--------------------------------------------------------------------------------


 

(5)         Security Interest.  Evidence that all other actions necessary or, in
the opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1 and Form UCC-3.

 

(6)         Organizational Documents.  A certificate of the corporate secretary
of the Seller, each Guarantor and PennyMac OP GP, Inc. substantially in the form
of Exhibit F hereto, attaching certified copies of Seller’s certificate of
incorporation and by-laws, PennyMac Mortgage Investment Trust’s declaration of
trust and PennyMac Operating Partnership, L.P.’s limited partnership certificate
and limited partnership agreement and in each case resolutions approving the
Program Agreements and transactions thereunder (either specifically or by
general resolution) and all documents evidencing other necessary corporate
action or governmental approvals as may be required in connection with the
Program Agreements.

 

(7)         Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of Seller and Guarantors,
dated as of no earlier than ten (10) Business Days prior to the Amendment
Effective Date.

 

(8)         Incumbency Certificate.  An incumbency certificate of the corporate
secretary of each of Seller and Guarantors, certifying the names, true
signatures and titles of the representatives duly authorized to request
transactions hereunder and to execute the Program Agreements.

 

(9)         Opinion of Counsel.  An opinion of Seller’s and Guarantors’ internal
counsel, in form and substance mutually agreed upon by parties hereto.

 

(10)                          Underwriting Guidelines.  A true and correct copy
of the Underwriting Guidelines certified by an officer of the Seller.

 

(11)                          Fees.  Payment of any fees due to Buyer hereunder.

 

(12)                          Insurance.  Evidence that Seller has added Buyer
as an additional loss payee under the Seller’s Fidelity Insurance.

 

b.              All Transactions.  The obligation of Buyer to enter into each
Transaction pursuant to this Agreement is subject to the following conditions
precedent:

 

(1)         Due Diligence Review.  Without limiting the generality of Section 36
hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Mortgage Loans and Seller, Guarantors and the Servicer.

 

27

--------------------------------------------------------------------------------


 

(2)         Required Documents.

 

(a)         With respect to each Purchased Mortgage Loan which is not a Wet-Ink
Mortgage Loan, the Mortgage File has been delivered to the Custodian in
accordance with the Custodial Agreement;

 

(b)         With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents
have been delivered to Buyer or Custodian, as the case may be, in accordance
with the Custodial Agreement.

 

(3)         Transaction Documents.  Buyer or its designee shall have received on
or before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

 

(a)         A Transaction Request and Mortgage Loan Schedule delivered by Seller
pursuant to Section 3(b) or 3(c) hereof and a Purchase Confirmation with respect
to an Exception Mortgage Loan.

 

(b)         The Request for Certification and the related Mortgage Loan Schedule
delivered by Seller, and the Trust Receipt and Custodial Mortgage Loan Schedule
delivered by Custodian.

 

(c)          Such certificates, opinions of counsel or other documents as Buyer
may reasonably request.

 

(4)         No Default.  No Default or Event of Default shall have occurred and
be continuing;

 

(5)         Requirements of Law.  Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on CSCOF.

 

(6)         Representations and Warranties.  Both immediately prior to the
related Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

 

(7)         Electronic Tracking Agreement. To the extent Seller is selling
Mortgage Loans which are registered on the MERS® System, an Electronic Tracking
Agreement entered into, duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver.

 

28

--------------------------------------------------------------------------------


 

(8)         Material Adverse Change.  None of the following shall have occurred
and/or be continuing:

 

(a)         Credit Suisse AG, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

 

(b)         an event or events shall have occurred in the good faith
determination of Buyer resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by mortgage
loans or securities or an event or events shall have occurred resulting in Buyer
not being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

(c)          an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

(d)         there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

 

(9) Pooled Mortgage Loans.  Solely with respect to Transactions the subject of
which are Pooled Mortgage Loans, Buyer shall have received the related Trade
Assignment on or prior to the Purchase Date with respect thereto.

 

11.                               Program; Costs

 

a.              Seller shall pay the fees and expenses of Buyer’s counsel in
connection with the original preparation and execution of the Program
Agreements. Seller shall reimburse Buyer for any of Buyer’s reasonable
out-of-pocket costs, including due diligence review costs and reasonable
attorney’s fees as further described below and in Section 36, incurred by Buyer
in determining the acceptability to Buyer of any Mortgage Loans.  Seller shall
also pay, or reimburse Buyer if Buyer shall pay, any termination fee, which may
be due any servicer.  Legal fees for any subsequent amendments to this Agreement
or related documents shall be borne by Seller.  Seller shall pay ongoing
custodial fees and expenses as set forth in the Custodial Agreement, and any
other ongoing fees and expenses under any other Program Agreement.

 

b.              If Buyer determines that, due to the introduction of, any change
in, or the compliance by Buyer with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law),

 

29

--------------------------------------------------------------------------------


 

there shall be an increase in the cost to Buyer in engaging in the present or
any future Transactions, then Seller agrees to pay to Buyer, from time to time,
upon demand by Buyer (with a copy to Custodian) the actual cost of additional
amounts as specified by Buyer to compensate Buyer for such increased costs;
provided that this Section 11(b) shall only apply to the extent that such
increased costs are not reflected in Buyer’s calculation of CSCOF.

 

c.               With respect to any Transaction, Buyer may conclusively rely
upon, and shall incur no liability to Seller in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a person authorized to enter into a Transaction on Seller’s behalf, whether or
not such person is listed on the certificate delivered pursuant to
Section 10(a)(6) hereof.  In each such case, Seller hereby waives the right to
dispute Buyer’s record of the terms of the Purchase Confirmation, request or
other communication.

 

d.              Notwithstanding the assignment of the Program Agreements with
respect to each Purchased Mortgage Loan to Buyer, Seller agrees and covenants
with Buyer to enforce diligently Seller’s rights and remedies set forth in the
Program Agreements.

 

e.               Any payments made by Seller or any Guarantor to Buyer shall be
free and clear of, and without deduction or withholding for, any taxes;
provided, however, that if such payer shall be required by law to deduct or
withhold any taxes from any sums payable to Buyer, then such payer shall
(A) make such deductions or withholdings and pay such amounts to the relevant
authority in accordance with applicable law, (B) pay to Buyer the sum that would
have been payable had such deduction or withholding not been made, and (C) at
the time Price Differential is paid, pay to Buyer all additional amounts as
specified by Buyer to preserve the after-tax yield Buyer would have received if
such tax had not been imposed, and otherwise indemnify Buyer for any such taxes
imposed.

 

12.                               Servicing

 

a.              Pursuant to the Servicing Agreement, Seller has contracted with
Servicer to service the Mortgage Loans consistent with the degree of skill and
care that Seller customarily requires with respect to similar Mortgage Loans
owned or managed by it and in accordance with Accepted Servicing Practices.  The
Seller and Servicer shall (i) comply with all applicable Federal, State and
local laws and regulations, (ii) maintain all state and federal licenses
necessary for it to perform its servicing responsibilities hereunder and
(iii) not impair the rights of Buyer in any Mortgage Loans or any payment
thereunder.  Buyer may terminate the servicing of any Mortgage Loan with the
then-existing servicer in accordance with Section 12(e) hereof.

 

b.              Seller shall and shall cause the Servicer to hold or cause to be
held all escrow funds collected by Seller and Servicer with respect to any
Purchased Mortgage

 

30

--------------------------------------------------------------------------------


 

Loans in trust accounts and shall apply the same for the purposes for which such
funds were collected.

 

c.               Seller shall and shall cause the Servicer to deposit all
collections received by Servicer on the Purchased Mortgage Loans in the account
set forth in Section 9 upon an Event of Default.

 

d.              Seller shall provide to Buyer a Servicer Notice and Pledge
addressed to and agreed to by the Servicer of the related Purchased Mortgage
Loans, advising such Servicer of such matters as Buyer may reasonably request,
including, without limitation, recognition by the Servicer of Buyer’s interest
in such Purchased Mortgage Loans and the Servicer’s agreement that upon receipt
of notice of an Event of Default from Buyer, it will follow the instructions of
Buyer with respect to the Purchased Mortgage Loans and any related Income with
respect thereto.

 

e.               Upon the occurrence and continuation of an Event of Default
hereunder, Buyer shall have the right to immediately terminate the Servicer’s
right to service the Purchased Mortgage Loans without payment of any penalty or
termination fee under the Servicing Agreement.  Seller and the Servicer shall
cooperate in transferring the servicing of the Purchased Mortgage Loans to a
successor servicer appointed by Buyer in its sole discretion.

 

f.                If Seller should discover that, for any reason whatsoever,
Seller or any entity responsible to Seller for managing or servicing any such
Purchased Mortgage Loan has failed to perform fully Seller’s obligations under
the Program Agreements or any of the obligations of such entities with respect
to the Purchased Mortgage Loans, Seller shall promptly notify Buyer.

 

g.               Servicer shall service the Purchased Mortgage Loans on behalf
of Buyer for ninety (90) day intervals which will automatically terminate if not
renewed by Buyer, which renewal shall be evidenced by delivery of a renewal
letter substantially in the form of Exhibit C hereto.

 

h.              For the avoidance of doubt, the Seller retains no economic
rights to the servicing of the Purchased Mortgage Loans; provided that the
Seller shall and shall cause the Servicer to continue to service the Purchased
Mortgage Loans hereunder as part of the Obligations hereunder.  As such, the
Seller expressly acknowledges that the Purchased Mortgage Loan are sold to Buyer
on a “servicing released” basis.

 

13.                               Representations and Warranties

 

a.              Except as otherwise specifically set forth below, each of Seller
and Guarantors represents and warrants to Buyer as of the date hereof and as of
each Purchase Date for any Transaction that:

 

(1)         Seller and Guarantors Existence.  Seller has been duly organized and
is validly existing as a corporation in good standing under the laws

 

31

--------------------------------------------------------------------------------


 

of the State of Delaware.  PennyMac Mortgage Investment Trust has been duly
organized and is validly existing as a real estate investment trust in good
standing under the laws of the State of Maryland.  PennyMac Operating
Partnership, L.P. has been duly organized and is validly existing as a limited
partnership in good standing under the laws of the State of Delaware.

 

(2)         Licenses.  Each of Seller and Guarantors is duly licensed or is
otherwise qualified in each jurisdiction in which it transacts business for the
business which it conducts and is not in default of any applicable federal,
state or local laws, rules and regulations unless, in either instance, the
failure to take such action is not reasonably likely (either individually or in
the aggregate) to cause a Material Adverse Effect.  The Seller has the requisite
power and authority, legal right and necessary licenses (including from VA and
FHA) to originate and purchase Mortgage Loans (as applicable) and to own, sell
and grant a lien on all of its right, title and interest in and to the Mortgage
Loans, and to execute and deliver, engage in the transactions contemplated by,
and perform and observe the terms and conditions of, each Program Agreement and
any Transaction Request.  Seller is an FHA Approved Mortgagee and VA Approved
Lender as of the Purchase Date for the initial Transaction involving an FHA Loan
or VA Loan, respectively, and as of each Purchase Date thereafter.

 

(3)         Power.  Each of Seller and Guarantors has all requisite corporate or
other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

(4)         Due Authorization.  Each of Seller and Guarantors has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Program Agreements, as applicable. 
Each Program Agreement has been (or, in the case of Program Agreements not yet
executed, will be) duly authorized, executed and delivered by Seller and
Guarantors, all requisite or other corporate action having been taken, and each
is valid, binding and enforceable against Seller and Guarantors in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity.

 

(5)         Financial Statements.  Each of PennyMac Mortgage Investment Trust
and Seller have heretofore furnished to Buyer (a) a copy of its consolidated
balance sheets and the consolidated balance sheets of its consolidated
Subsidiaries for the fiscal year ended December 31, 2012 and the related
consolidated statements of income and retained earnings and of cash flows for it
and its consolidated Subsidiaries for such fiscal year, with the opinion thereon
of Deloitte & Touche LLP and (b) its consolidated balance sheets and the
consolidated balance sheets of its consolidated Subsidiaries for the quarterly
fiscal periods ended March 31, 2013 and the related consolidated statements of
income

 

32

--------------------------------------------------------------------------------


 

and retained earnings and of cash flows for it and its consolidated Subsidiaries
for such quarterly fiscal periods. All such financial statements are complete
and correct and fairly present, in all material respects, the consolidated
financial condition of PennyMac Mortgage Investment Trust, Seller and their
consolidated Subsidiaries, as applicable and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP (other than monthly financial statements solely with respect to footnotes,
year-end adjustments and cash flow statements) applied on a consistent basis. 
Each of Seller and each Guarantor has, on the date of the statements delivered
pursuant to this Section (the “Statement Date”) no liabilities, direct or
indirect, fixed or contingent, matured or unmatured, known or unknown, or
liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Seller
except as heretofore disclosed to Buyer in writing.

 

(6)         Event of Default.  There exists no Event of Default under
Section 15(b) hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 15(b) hereof, under any mortgage,
borrowing agreement or other instrument or agreement pertaining to indebtedness
for borrowed money or to the repurchase of mortgage loans or securities.

 

(7)         Solvency.  Each of Seller and Guarantors is solvent and will not be
rendered insolvent by any Transaction and, after giving effect to such
Transaction, will not be left with an unreasonably small amount of capital with
which to engage in its business.  Neither Seller nor Guarantors intend to incur,
nor believe that they have incurred, debts beyond their ability to pay such
debts as they mature and are not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such entity or any of its assets.  The amount of consideration being received by
Seller upon the sale of the Purchased Mortgage Loans to Buyer constitutes
reasonably equivalent value and fair consideration for such Purchased Mortgage
Loans.  Seller is not transferring any Purchased Mortgage Loans with any intent
to hinder, delay or defraud any of its creditors.

 

(8)         No Conflicts.  The execution, delivery and performance by each of
Seller and each Guarantor of each Program Agreement do not conflict with any
term or provision of the formation documents or by-laws of Seller or Guarantors
or any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to Seller or either Guarantor of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Seller or
any Guarantor, which conflict would have a Material Adverse Effect and will not
result in any violation of any such mortgage, instrument, agreement or
obligation to which Seller or any Guarantor is a party.

 

33

--------------------------------------------------------------------------------


 

(9)         True and Complete Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantors, or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller,
Guarantors, or any Affiliate or officer thereof, negotiation, preparation, or
delivery of the Program Agreements are true and complete and do not omit to
disclose any material facts necessary to make the statements herein or therein,
in light of the circumstances in which they are made, not misleading.  All
financial statements have been prepared in accordance with GAAP (other than
monthly financial statements solely with respect to footnotes, year-end
adjustments and cash flow statements).

 

(10)                          Approvals.  No consent, approval, authorization or
order of, registration or filing with, or notice to any governmental authority
or court is required under applicable law in connection with the execution,
delivery and performance by Seller or any Guarantor of each Program Agreement.

 

(11)                          Litigation.  There is no action, proceeding or
investigation pending with respect to which either Seller or either Guarantor
has received service of process or, to the best of Seller’s or either
Guarantor’s knowledge threatened against it before any court, administrative
agency or other tribunal (A) asserting the invalidity of any Program Agreement,
(B) seeking to prevent the consummation of any of the transactions contemplated
any Program Agreement, (C) makes a claim individually or in an aggregate amount
greater than $5,000,000, (D) which requires filing with the Securities and
Exchange Commission in accordance with the 1934 Act or any rules thereunder or
(E) which might materially and adversely affect the validity of the Mortgage
Loans or the performance by it of its obligations under, or the validity or
enforceability of any Program Agreement.

 

(12)                          Material Adverse Change.  There has been no
material adverse change in the business, operations, financial condition,
properties or prospects of Seller, Guarantors or their Affiliates since the date
set forth in the most recent financial statements supplied to Buyer as
determined by Buyer in its sole good faith discretion.

 

(13)                          Ownership.  Upon payment of the Purchase Price and
the filing of the financing statement and delivery of the Mortgage Files to the
Custodian and the Custodian’s receipt of the related Request for Certification,
Buyer shall become the sole owner of the Purchased Mortgage Loans and related
Repurchase Assets, free and clear of all liens and encumbrances.

 

(14)                          Underwriting Guidelines.  The Underwriting
Guidelines provided to Buyer are the true and correct Underwriting Guidelines of
the Seller.

 

(15)                          Taxes. Seller, Guarantors and their Subsidiaries
have timely filed all tax returns that are required to be filed by them and have
paid all

 

34

--------------------------------------------------------------------------------


 

taxes, except for any such taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided.  The charges, accruals and reserves on the
books of Seller, Guarantors and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller or Guarantors, as applicable,
adequate.

 

(16)                          Investment Company.  None of Seller, any Guarantor
or any of their Subsidiaries is an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; provided, however, that any entity that is
under the management of PNMAC Capital Management LLC in its capacity as an
“investment adviser” within the meaning of the Investment Advisers Act of 1940
and is otherwise not directly or indirectly owned or controlled by Seller shall
not be deemed a “Subsidiary” for the purposes of this Section 13(a)(16).

 

(17)                          Chief Executive Office; Jurisdiction of
Organization.  On the Effective Date, Seller’s chief executive office, is, and
has been, located at 6101 Condor Drive, Moorpark, CA 93021.  On the Effective
Date, Seller’s jurisdiction of organization is the State of Delaware.  Seller
shall provide Buyer with thirty days advance notice of any change in Seller’s
principal office or place of business or jurisdiction.  Seller has no trade
name.  During the preceding five years, Seller has not been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.

 

(18)                          Location of Books and Records.  The location where
Seller keeps its books and records, including all computer tapes and records
relating to the Purchased Mortgage Loans and the related Repurchase Assets is
its chief executive office.

 

(19)                          Adjusted Tangible Net Worth.  On the Amendment
Effective Date, (A) Seller’s Adjusted Tangible Net Worth is not less than
$150,000,000, (B) PennyMac Operating Partnership, L.P.’s Adjusted Tangible Net
Worth is not less than $700,000,000 and (C) PMIT’s Adjusted Tangible Net Worth
is not less than $860,000,000.

 

(20)                          ERISA.  Each Plan to which Seller, Guarantors or
their Subsidiaries make direct contributions, and, to the knowledge of Seller,
each other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.

 

(21)                          Adverse Selection.  Seller has not selected the
Purchased Mortgage Loans in a manner so as to adversely affect Buyer’s
interests.

 

35

--------------------------------------------------------------------------------


 

(22)                          Agreements.  Neither Seller nor any Subsidiary of
Seller is a party to any agreement, instrument, or indenture or subject to any
restriction materially and adversely affecting its business, operations, assets
or financial condition, except as disclosed in the financial statements
described in Section 13(a)(5) hereof.  Neither Seller nor any Subsidiary of
Seller is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument, or
indenture which default could have a material adverse effect on the business,
operations, properties, or financial condition of Seller as a whole.  No holder
of any indebtedness of Seller or of any of its Subsidiaries has given notice of
any asserted default thereunder.

 

(23)                          Other Indebtedness.  All Indebtedness (other than
Indebtedness evidenced by this Agreement) of Seller existing on the date hereof
is listed on Exhibit H hereto (the “Existing Indebtedness”).

 

(24)                          Agency Approvals.  With respect to each Agency
Security and to the extent necessary, Seller is an FHA Approved Mortgagee, a VA
Approved Lender and/or a GNMA Approved Lender.  On and after approval by the
Agencies, Seller will be, to the extent necessary, approved by Fannie Mae as an
approved lender and Freddie Mac as an approved seller/servicer, and, to the
extent necessary, approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act.  On and after
approval by the Agencies, Seller is in good standing, with no event having
occurred or Seller having any reason whatsoever to believe or suspect will occur
prior to the issuance of the Agency Security or the consummation of the Take-out
Commitment, as the case may be, including, without limitation, a change in
insurance coverage which would either make Seller unable to comply with the
eligibility requirements for maintaining all such applicable approvals or
require notification to the relevant Agency or to the Department of Housing and
Urban Development, FHA or VA.  If, on and after approval by the Agencies, Seller
for any reason ceases to possess all such applicable approvals, or should
notification to the relevant Agency or to the Department of Housing and Urban
Development, FHA or VA be required, Seller or Guarantors shall so notify Buyer
immediately in writing.

 

(25)                          No Reliance.  Each of Seller and each Guarantor
has made its own independent decisions to enter into the Program Agreements and
each Transaction and as to whether such Transaction is appropriate and proper
for it based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed necessary. 
Neither Seller nor any Guarantor is relying upon any advice from Buyer as to any
aspect of the Transactions, including without limitation, the legal, accounting
or tax treatment of such Transactions.

 

(26)                          Plan Assets. Neither Seller nor Guarantors are an
employee benefit plan as defined in Section 3 of Title I of ERISA, or a plan
described in Section 4975(e)(1) of the Code, and the Purchased Mortgage Loans
are not “plan

 

36

--------------------------------------------------------------------------------


 

assets” within the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of
ERISA, in the Seller’s hands, and transactions by or with Seller or Guarantors
are not subject to any state or local statute regulating investments or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

(27)         No Prohibited Persons. Neither the Seller nor any of its
Affiliates, officers, directors, partners or members, is an entity or person (or
to the  Seller’s knowledge, owned or controlled by an entity or person):
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

(28)         Servicing.  Seller has adequate financial standing and, through the
Servicing Agreement with Servicer, access to adequate servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Mortgage
Loans and in accordance with Accepted Servicing Practices.

 

(29)         Real Estate Investment Trust.  PennyMac Mortgage Investment Trust
is a REIT and has not engaged in any material “prohibited transactions” as
defined in Section 857(b)(6)(B)(iii) of the Code. PennyMac Mortgage Investment
Trust for its current taxable year is entitled to a dividends paid deduction
under the requirements of Section 857 of the Code with respect to any dividends
paid by it with respect to each taxable year for which it claims a deduction in
its Form 1120-REIT filed with the United States Internal Revenue Service.

 

b.     With respect to every Purchased Mortgage Loan, each of Seller and each
Guarantor jointly and severally represents and warrants to Buyer as of the
applicable Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1 is true and correct.

 

c.     The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Mortgage Loans to Buyer and shall continue for
so long as the Purchased Mortgage Loans are subject to this Agreement.  Upon
discovery by Seller, Servicer or Buyer of any breach of any of the
representations or warranties set forth in this Agreement, the party discovering
such breach shall promptly give notice of such discovery to the others.  Buyer
has the right to

 

37

--------------------------------------------------------------------------------


 

require, in its unreviewable discretion, Seller to repurchase within one
(1) Business Day after receipt of notice from Buyer any Purchased Mortgage Loan
(i) for which a breach of one or more of the representations and warranties
referenced in Section 13(b) exists and which breach has a material adverse
effect on the value of such Mortgage Loan or the interests of Buyer or
(ii) which is determined by Buyer, in its good faith discretion, to be generally
unacceptable for inclusion in a securitization.

 

14.          Covenants

 

Each of Seller and each Guarantor covenants with Buyer that, during the term of
this facility:

 

a.     Litigation. Seller and each Guarantor, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantors or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually or in an aggregate amount greater than
$5,000,000, or (iii) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect. 
Seller and each Guarantor, as applicable, will promptly provide notice of any
judgment, which with the passage of time, could cause an Event of Default
hereunder.

 

b.     Prohibition of Fundamental Changes.  Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Seller may merge or
consolidate with (a) any wholly owned subsidiary of Seller, or (b) any other
Person if Seller is the surviving corporation; and provided further, that if
after giving effect thereto, no Default would exist hereunder.

 

c.     Servicing.  Seller shall not cause the Mortgage Loans to be serviced by
any servicer other than a servicer expressly approved in writing by Buyer, which
approval shall be deemed granted by Buyer with respect to Servicer with the
execution of this Agreement.

 

d.     Insurance.  The Seller or Guarantors shall continue to maintain, for
Seller and its Subsidiaries, Fidelity Insurance in an aggregate amount at least
equal to $300,000.  The Seller or Guarantors shall maintain, for Seller and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets.  The Seller or Guarantors shall notify the Buyer of any
material change in the terms of any such Fidelity Insurance.

 

38

--------------------------------------------------------------------------------


 

e.     No Adverse Claims.  Seller warrants and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Mortgage Loans and the related Repurchase Assets against all adverse
claims and demands.

 

f.     Assignment.  Except as permitted herein, neither Seller nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Mortgage Loans or any interest therein, provided that this
Section shall not prevent any transfer of Purchased Mortgage Loans in accordance
with the Program Agreements.

 

g.     Security Interest.  Seller shall do all things necessary to preserve the
Purchased Mortgage Loans and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder.  Without
limiting the foregoing, Seller will comply with all rules, regulations and other
laws of any Governmental Authority and cause the Purchased Mortgage Loans or the
related Repurchase Assets to comply with all applicable rules, regulations and
other laws.  Seller will not allow any default for which Seller is responsible
to occur under any Purchased Mortgage Loans or the related Repurchase Assets or
any Program Agreement and Seller shall fully perform or cause to be performed
when due all of its obligations under any Purchased Mortgage Loans or the
related Repurchase Assets and any Program Agreement.

 

h.     Records.

 

(1)   Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Buyer otherwise approves. 
Except in accordance with the Custodial Agreement, Seller will not allow any
such papers, records or files that are an original or an only copy to leave
Custodian’s possession, except for individual items removed in connection with
servicing a specific Mortgage Loan, in which event Seller will obtain or cause
to be obtained a receipt from a financially responsible person for any such
paper, record or file.  Seller or the Servicer of the Purchased Mortgage Loans
will maintain all such Records not in the possession of Custodian in good and
complete condition in accordance with industry practices for assets similar to
the Purchased Mortgage Loans and preserve them against loss.

 

(2)   For so long as Buyer has an interest in or lien on any Purchased Mortgage
Loan, Seller will hold or cause to be held all related Records in trust for
Buyer.  Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyer granted hereby.

 

39

--------------------------------------------------------------------------------


 

(3)   Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

 

i.      Books.  Seller shall keep or cause to be kept in reasonable detail books
and records of account of its assets and business and shall clearly reflect
therein the transfer of Purchased Mortgage Loans to Buyer.

 

j.      Approvals.  Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
in all material respects in accordance with applicable law.

 

k.     Material Change in Business.  Neither Seller nor Guarantors shall  make
any material change in the nature of its business as carried on at the date
hereof.

 

l.      Underwriting Guidelines.  Without the prior written consent of Buyer,
Seller shall not amend or otherwise modify the Underwriting Guidelines in any
material respect.  Without limiting the foregoing, in the event that Seller
makes any amendment or modification to the Underwriting Guidelines, Seller shall
promptly deliver to Buyer a complete copy of the amended or modified
Underwriting Guidelines, specifying in detail the amendments and modifications
set forth therein from the previous copy delivered.

 

m.   Distributions. If an Event of Default has occurred and is continuing,
neither Seller nor Guarantors shall pay any dividends with respect to any
capital stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller or
Guarantors.

 

n.     Applicable Law.  Seller and each Guarantor shall comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority.

 

o.     Existence.  Seller and the Guarantors shall preserve and maintain their
legal existence and all of their material rights, privileges, material licenses
and franchises.

 

p.     Chief Executive Office; Jurisdiction of Organization.  Seller shall not
move its chief executive office from the address referred to in
Section 13(a)(17) or change its jurisdiction of organization from the
jurisdiction referred to in Section 13(a)(17) unless it shall have provided
Buyer 30 days’ prior written notice of such change.

 

40

--------------------------------------------------------------------------------


 

q.     Taxes.  Seller and each Guarantor shall timely file all tax returns that
are required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

 

r.      Transactions with Affiliates.  Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under the Program Agreements, (b) in
the ordinary course of Seller’s business and (c) upon fair and reasonable terms
no less favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

 

s.     Guarantees.  Seller shall not create, incur, assume or suffer to exist
any Guarantees, except (i) to the extent reflected in Seller’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
Seller do not exceed $250,000.

 

t.      Indebtedness. Seller shall not incur any additional material
Indebtedness (other than (i) the Existing Indebtedness in amounts not to exceed
the amounts specified on Exhibit H hereto; (ii) usual and customary accounts
payable for a mortgage company; (iii) Indebtedness incurred in connection with
another secured lending facility; and (iv) Indebtedness incurred in connection
with an intercompany lending agreement) without the prior written consent of
Buyer.

 

u.     Hedging. Seller has entered into Interest Rate Protection Agreements with
respect to the Purchased Mortgage Loans, having terms with respect to protection
against fluctuations in interest rates acceptable to Buyer in its sole
discretion.  In the event that Seller intends to make any change to its policy
regarding Interest Rate Protection Agreements, Seller shall notify Buyer in
writing 30 days prior to implementing any such change.

 

v.     True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, each Guarantor, any
Affiliate thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of Seller and Guarantors are and will be true and
complete and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading.  All required financial statements, information and
reports delivered by Seller to Buyer pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

 

41

--------------------------------------------------------------------------------


 

w.    Agency Approvals.  On and after approval by the Agencies, Seller shall
maintain its status with Fannie Mae as an approved lender and Freddie Mac as an
approved seller/servicer, in each case in good standing (“Agency Approvals”). 
Seller shall service all Purchased Mortgage Loans which are Committed Mortgage
Loans in accordance with the applicable Agency guide.  On and after approval by
the Agencies, if Seller, for any reason, cease to possess all such applicable
Agency Approvals, or should notification to the relevant Agency or to the
Department of Housing and Urban Development, FHA or VA be required, Seller shall
so notify Buyer immediately in writing.  Notwithstanding the preceding sentence,
Seller shall take all necessary action to maintain all of its applicable Agency
Approvals at all times during the term of this Agreement and each outstanding
Transaction.

 

x.     Take-out Payments. With respect to each Committed Mortgage Loan, Seller
shall arrange that all payments under the related Take-out Commitment shall be
paid directly to Buyer at the account set forth in Section 9 hereof, or to an
account approved by Buyer in writing prior to such payment. With respect to any
Agency Take-out Commitment, if applicable, (1) with respect to the wire transfer
instructions as set forth in Freddie Mac Form 987 (Wire Transfer Authorization
for a Cash Warehouse Delivery) such wire transfer instructions are identical to
Buyer’s wire instructions or Buyer has approved such wire transfer instructions
in writing in its sole discretion, or (2) the Payee Number set forth on Fannie
Mae Form 1068 (Fixed-Rate, Graduated-Payment, or Growing-Equity Mortgage Loan
Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as
applicable, shall be identical to the Payee Number that has been identified by
Buyer in writing as Buyer’s Payee Number or Buyer shall have previously approved
the related Payee Number in writing in its sole discretion; with respect to any
Take-out Commitment with an Agency, the applicable agency documents shall list
Buyer as sole subscriber, unless otherwise agreed to in writing by Buyer, in
Buyer’s sole discretion.

 

y.     Reserved.

 

z.     Plan Assets. Neither Seller  nor Guarantors shall be an employee benefit
plan as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and the Seller shall not use “plan assets” within
the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to
engage in this Agreement or any Transaction hereunder. Transactions by or with
Seller or Guarantors shall not be subject to any state or local statute
regulating investments of or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

 

aa.  Sharing of Information.  The Seller shall allow the Buyer to exchange
information related to the Seller and the Transaction hereunder with third party
lenders and the Seller shall permit each third party lender to share such
information with the Buyer.

 

42

--------------------------------------------------------------------------------


 

bb.  DE Compare Ratio.  With respect to Seller, in the event that either
(i) less than or (ii) equal to or greater than, in either case, 500 originations
are used in determining the applicable DE Compare Ratio, then the (a) DE Compare
(public) Ratio or (b) DE Compare (private) Ratio, as applicable, shall not
exceed 150%.

 

cc.   Quality Control.  Seller shall maintain an internal quality control
program that verifies, on a regular basis, the existence and accuracy of all
legal documents, credit documents, property appraisals, and underwriting
decisions related to Mortgage Loans.  Such program shall be capable of
evaluating and monitoring the overall quality of Seller’s loan production and
servicing activities.  Such program shall (i) ensure that the Mortgage Loans are
originated and serviced in accordance with prudent mortgage banking practices
and accounting principles; (ii) guard against dishonest, fraudulent, or
negligent acts; and (iii) guard against errors and omissions by officers,
employees, or other authorized persons.

 

dd.  Financial Covenants. Seller and Guarantor shall at all times comply with
all financial covenants and/or financial ratios set forth below:

 

(i)                           Adjusted Tangible Net Worth.  (A) Seller shall
maintain an Adjusted Tangible Net Worth of at least $150,000,000, (B) PennyMac
Operating Partnership, L.P. shall maintain an Adjusted Tangible Net Worth of at
least $700,000,000 and (C) PMIT shall maintain an Adjusted Tangible Net Worth of
at least $860,000,000.

 

(ii)                        Indebtedness to Adjusted Tangible Net Worth Ratio. 
Seller’s ratio of Indebtedness (on and off balance sheet) to Adjusted Tangible
Net Worth shall not exceed 10:1.  PMIT’s ratio of Indebtedness (on and off
balance sheet) to Adjusted Tangible Net Worth shall not exceed 5:1. PennyMac
Operating Partnership, L.P.’s ratio of Indebtedness (on and off balance sheet)
to Adjusted Tangible Net Worth shall not exceed 5:1.

 

(iii)                     Maintenance of Profitability.  Seller shall maintain
profitability of at least $1.00 in Net Income for at least one of the two prior
Test Periods.

 

(iv)                    Maintenance of Liquidity.  The Seller, PennyMac
Operating Partnership, L.P. and PMIT shall ensure that, as of the end of each
calendar month, they have consolidated cash and Cash Equivalents other than
Restricted Cash in amounts not less than (i) with respect to the Seller,
$10,000,000, (ii) with respect to PMIT, $40,000,000, (iii) with respect to
PennyMac Operating Partnership, L.P., $40,000,000 and (iv) with respect to
Seller and PMITH, $25,000,000 in the aggregate.

 

(v)                       Additional Warehouse Line.  The Seller shall maintain
at least one additional warehouse or repurchase facility in a combined amount at
least equal to the Maximum Combined Aggregate Purchase Price.

 

43

--------------------------------------------------------------------------------


 

ee.   Most Favored Status.  Seller, Guarantors and the Buyer each agree that
should Seller enter into a Warehouse Facility with any Person other than the
Buyer or an Affiliate of the Buyer which by its terms provides more favorable
terms to the Buyer with respect to the financial covenants referred to in
Section 14dd hereof (a “More Favorable Agreement”), the terms of this Agreement
shall be deemed automatically amended to include such more favorable terms
contained in such More Favorable Agreement; provided, that in the event that
such More Favorable Agreement is terminated, upon notice by the Seller to the
Buyer of such termination, the original terms of this Agreement shall be deemed
to be automatically reinstated.  The Seller, the Guarantors, and the Buyer
further agree to execute and deliver any new agreements or amendments to this
Agreement evidencing such provisions, provided that the execution of such
amendment shall not be a precondition to the effectiveness of such amendment,
but shall merely be for the convenience of the parties hereto.  Promptly upon
Seller entering into a repurchase agreement or other credit facility with any
Person other than the Buyer, Seller shall notify Buyer that it has entered into
such repurchase agreement or other credit facility and deliver to Buyer a
summary of the material terms related to the comparable financial covenants of
such repurchase agreement or other credit facility in form and substance
acceptable to Buyer.

 

15.          Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a.     Payment Failure.  Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of Seller to Buyer or to any Affiliate of Buyer, or (ii) cure any
Margin Deficit when due pursuant to Section 6 hereof.

 

b.     Cross Default.  Seller, any Guarantor or any Affiliates thereof shall be
in default under (i) any Indebtedness, in the aggregate, in excess of $1.5
million of Seller, any Guarantor or any Affiliate thereof, which default
(1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (ii) any other contract or contracts, in
the aggregate in excess of $1.5 million to which Seller, any Guarantor or any
Affiliate thereof is a party which default (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

 

c.     Assignment.  Assignment or attempted assignment by Seller or any
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Buyer, or the granting by Seller of any security
interest, lien or

 

44

--------------------------------------------------------------------------------


 

other encumbrances on any Purchased Mortgage Loans to any person other than
Buyer.

 

d.     Insolvency.  An Act of Insolvency shall have occurred with respect to
Seller, any Guarantor or any Affiliate.

 

e.     Material Adverse Change.  Any material adverse change in the Property,
business, financial condition or operations of Seller, any Guarantor or any of
their Affiliates shall occur, in each case as determined by Buyer in its sole
good faith discretion, or any other condition shall exist which, in Buyer’s sole
good faith discretion, constitutes a material impairment of Seller’s ability to
perform its obligations under this Agreement or any other Program Agreement.

 

f.     Breach of Specified Representation or Covenant or Obligation. A breach by
Seller or either Guarantor of any of the representations, warranties or
covenants or obligations set forth (i) in Sections 13(a)(1), 13(a)(7),
13(a)(12), 13(a)(19), 14b, 14m, 14o, 14s or 14z of this Agreement or
(ii) Sections  13(a)(23), 14t, 14dd or 14ee of this Agreement and such breach
identified in this clause (ii) shall remain unremedied for one Business Day.

 

g.     Breach of Take-out Payment Covenant.  A breach by Seller or any Guarantor
of the covenant set forth in Section 14x, if such breach is not cured within one
(1) Business Day.

 

h.     Breach of Non-Specified Representation or Covenant.  A breach by Seller
or any Guarantor of any other representation, warranty or covenant set forth in
this Agreement in any material respect (and not otherwise specified in Sections
15(f) and (g) above), if such breach is not cured within five (5) Business Days
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of determining the Asset Value, the
existence of a Margin Deficit and the obligation to repurchase such Purchased
Mortgage Loan) unless (i) such party shall have made any such representations
and warranties with knowledge that they were materially false or misleading at
the time made, (ii) any such representations and warranties have been determined
by Buyer in its sole discretion to be materially false or misleading on a
regular basis, or (iii) Buyer, in its sole discretion, determines that such
breach of a material representation, warranty or covenant materially and
adversely affects (A) the condition (financial or otherwise) of such party, its
Subsidiaries or Affiliates; or (B) Buyer’s determination to enter into this
Agreement or Transactions, with such party, then such breach shall constitute an
immediate Event of Default and Seller shall have no cure right hereunder).

 

i.      Change of Control.  The occurrence of a Change in Control.

 

j.      Failure to Transfer.  Seller fails to transfer the Purchased Mortgage
Loans to Buyer on the applicable Purchase Date (provided Buyer has tendered the
related Purchase Price).

 

45

--------------------------------------------------------------------------------


 

k.     Judgment.  A final judgment or judgments for the payment of money in
excess of $1,000,000 in the aggregate shall be rendered against the Seller or
any of its Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

 

l.      Government Action.  Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Seller, Guarantors or any
Affiliate thereof, or shall have taken any action to displace the management of
Seller, Guarantors or any Affiliate thereof or to curtail its authority in the
conduct of the business of Seller, Guarantors or any Affiliate thereof, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Seller, Guarantors or Affiliate as an issuer, buyer or a
seller/servicer of Mortgage Loans or securities backed thereby, and such action
provided for in this Section 15l shall not have been discontinued or stayed
within 30 days.

 

m.   Inability to Perform.  A Responsible Officer of Seller or any Guarantor
shall admit its inability to, or its intention not to, perform any of the
Obligations hereunder or any Guarantor’s obligations hereunder or under the
Guaranty.

 

n.     Security Interest.  This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans or other Repurchase Assets purported to be covered hereby.

 

o.     Financial Statements.  Seller’s or Guarantors’ audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantors
as a “going concern” or a reference of similar import.

 

p.     Guarantor Breach.  A breach by any Guarantor of any material
representation, warranty or covenant set forth in the Guaranty or any other
Program Agreement, any “event of default” by any Guarantor under the Guaranty,
any repudiation of the Guaranty by any Guarantor, or if the Guaranty is not
enforceable against  any Guarantor.

 

q.     REIT Asset and Income Tests.  The failure of PennyMac Mortgage Investment
Trust to satisfy any of the following asset or income tests and Buyer has
delivered notice of an Event of Default to the Sellers with respect thereto:

 

(1)   At the close of each of PennyMac Mortgage Investment Trust’s taxable
years, at least 75 percent of PennyMac Mortgage Investment Trust’s gross income
(excluding gross income from “prohibited transactions” as defined in
Section 857(b)(6)(B)(iii) of the Code and taking into account
Section 856(c)(5)(G) of the Code) consists of (a) “rents from real property”
within the

 

46

--------------------------------------------------------------------------------


 

meaning of Section 856(c)(3)(A) of the Code, (b) interest on obligations secured
by mortgages on real property or on interests in real property, within the
meaning of Section 856(c)(3)(B) of the Code, (c) gain from the sale or other
disposition of real property (including interests in real property and interests
in mortgages on real property) which is not property described in
Section 1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of
the Code, (d) dividends or other distributions on, and gain (other than gain
from prohibited transactions) from the sale or other disposition of,
transferable shares (or transferable certificates of beneficial interest) in
other REITs, within the meaning of Section 856(c)(3)(D) of the Code, and
(e) amounts described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.

 

(2)         At the close of each of PennyMac Mortgage Investment Trust’s taxable
years, at least 95 percent of PennyMac Mortgage Investment Trust’s gross income
(excluding gross income from “prohibited transactions” as defined in
Section 857(b)(6)(iii) of the Code and taking into account
Section 856(c)(5)(G) of the Code) consists of (a) the items of income described
in paragraph (i) hereof (other than those described in Section 856(c)(3)(I) of
the Code or the requirements in any successor or replacement provision in the
Code), (b) gain realized from the sale or other disposition of stock or
securities which are not property described in Section 1221(a)(1) of the Code or
the requirements in any successor or replacement provision in the Code, if any,
(c) interest and (d) dividends, in each case within the meaning of
Section 856(c)(2) of the Code or the requirements in any successor or
replacement provision thereto.

 

(3)         At the close of each quarter of each of PennyMac Mortgage Investment
Trust’s taxable years, at least 75 percent of the value of PennyMac Mortgage
Investment Trust’s total assets (as determined in accordance with Treasury
Regulations Section 1.856-2(d)) consists of “real estate assets” within the
meaning of Section 856(c)(5)(B) of the Code, cash and cash items (including
receivables which arise in the ordinary course of PennyMac Mortgage Investment
Trust’s operations, but not including receivables purchased from another
person), and Government Securities; unless (a) the test described in this
paragraph (iii) has been satisfied as of the end of the immediately preceding
quarter of PennyMac Mortgage Investment Trust’s taxable year, (b) the failure of
such test is the result of the acquisition of a security or property during the
quarter of PennyMac Mortgage Investment Trust’s taxable year to which such
failure relates, (c) PennyMac Mortgage Investment Trust delivers to Buyer
prompt, but in no event more than 30 days after the end of the quarter of
PennyMac Mortgage Investment Trust’s taxable year to which such failure relates,
notice that such test is not satisfied, (d) such test is satisfied within the 30
day period prescribed by the last sentence of Section 856(c)(4) of the Code for
such satisfaction, and (e) an officer of PennyMac Mortgage Investment Trust
certifies as to such satisfaction within such 30 day period, and provides
documentation reasonably satisfactory to Buyer evidencing such satisfaction.

 

47

--------------------------------------------------------------------------------


 

(4)         At the close of each quarter of each of PennyMac Mortgage Investment
Trust’s taxable years, (a) not more than 25 percent of the value of PennyMac
Mortgage Investment Trust’s total assets is represented by securities (other
than those described in paragraph (iii)), (b) not more than 25 percent of the
value of PennyMac Mortgage Investment Trust’s total assets is represented by
securities of one or more “taxable REIT subsidiaries” (as defined in
Section 856(1) of the Code), and (c) (1) not more than 5 percent of the value of
PennyMac Mortgage Investment Trust’s total assets is represented by securities
of any one issuer (other than Government Securities and securities of taxable
REIT subsidiaries), and (2) PennyMac Mortgage Investment Trust does not hold
securities possessing more than 10 percent of the total voting power or value of
the outstanding securities of any one issuer (other than Government Securities
and securities of taxable REIT subsidiaries); unless (aa) the tests described in
this paragraph (iv) have been satisfied as of the end of the immediately
preceding quarter of PennyMac Mortgage Investment Trust’s taxable year, (bb) the
failure of any such test is the result of the acquisition of a security or
property during the quarter of PennyMac Mortgage Investment Trust’s taxable year
to which such failure relates, (cc)  PennyMac Mortgage Investment Trust delivers
to Buyer, within 10 days of the end of the quarter of PennyMac Mortgage
Investment Trust’s taxable year to which such failure relates, notice that such
test is not satisfied, (dd) such test is satisfied within the 30 day period
prescribed by the last sentence of Section 856(c)(4) of the Code for such
satisfaction, and (ee) an officer of PennyMac Mortgage Investment Trust
certifies as to such satisfaction within such 30 day period, and provides
documentation reasonably satisfactory to Buyer evidencing such satisfaction.

 

r.                 Governmental Event.  Buyer shall determine, in its sole
discretion, that a Governmental Event, individually or collectively, and whether
unforeseen or arising out of Seller’s existing applications, communications and
correspondence with any Governmental Authority or Person, has had, or is likely
to have, a Material Adverse Effect, or an adverse effect upon its ability to
perform its obligations under this Agreement or any other material agreement to
which it is a party or that may otherwise materially impair, limit or restrict
Seller’s ability to conduct its business or its operations.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

16.                               Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a.              Buyer may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency of Seller
or any Affiliate), declare an Event of Default to have occurred hereunder and,
upon the exercise or deemed exercise of such option, the Repurchase Date for
each Transaction hereunder shall, if it has not already occurred, be deemed

 

48

--------------------------------------------------------------------------------


 

immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled).  Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Seller and
Guarantors of the exercise of such option as promptly as practicable.

 

b.              If Buyer exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) Seller’s obligations in
such Transactions to repurchase all Purchased Mortgage Loans, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Section, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by Buyer and applied, in Buyer’s sole discretion, to the aggregate
unpaid Repurchase Prices for all outstanding Transactions and any other amounts
owing by Seller hereunder, and (iii) Seller shall immediately deliver to Buyer
the Mortgage Files relating to any Purchased Mortgage Loans subject to such
Transactions then in Seller’s possession or control.

 

c.               Buyer also shall have the right to obtain physical possession,
and to commence an action to obtain physical possession, of all Records and
files of Seller relating to the Purchased Mortgage Loans and all documents
relating to the Purchased Mortgage Loans (including, without limitation, any
legal, credit or servicing files with respect to the Purchased Mortgage Loans)
which are then or may thereafter come in to the possession of Seller or any
third party acting for Seller.  To obtain physical possession of any Purchased
Mortgage Loans held by Custodian, Buyer shall present to Custodian a Trust
Receipt.  Without limiting the rights of Buyer hereto to pursue all other legal
and equitable rights available to Buyer for Seller’s failure to perform its
obligations under this Agreement, Seller acknowledges and agrees that the remedy
at law for any failure to perform obligations hereunder would be inadequate and
Buyer shall be entitled to specific performance, injunctive relief, or other
equitable remedies in the event of any such failure. The availability of these
remedies shall not prohibit Buyer from pursuing any other remedies for such
breach, including the recovery of monetary damages.

 

d.              Buyer shall have the right to direct all servicers then
servicing any Purchased Mortgage Loans to remit all collections thereon to
Buyer, and if any such payments are received by Seller, Seller shall not
commingle the amounts received with other funds of Seller and shall promptly pay
them over to Buyer.  Buyer shall also have the right to terminate any one or all
of the servicers then servicing any Purchased Mortgage Loans with or without
cause.  In addition, Buyer shall have the right to immediately sell the
Purchased Mortgage Loans and liquidate all Repurchase Assets.  Such disposition
of Purchased Mortgage Loans may be, at Buyer’s option, on either a
servicing-released or a servicing-retained basis.  Buyer shall not be required
to give any warranties as to the Purchased Mortgage Loans with respect to any
such disposition thereof.  Buyer may specifically disclaim or modify any
warranties of title or the like relating to the Purchased Mortgage

 

49

--------------------------------------------------------------------------------


 

Loans.  The foregoing procedure for disposition of the Purchased Mortgage Loans
and liquidation of the Repurchase Assets shall not be considered to adversely
affect the commercial reasonableness of any sale thereof.  Seller agrees that it
would not be commercially unreasonable for Buyer to dispose of the Purchased
Mortgage Loans or the Repurchase Assets or any portion thereof by using Internet
sites that provide for the auction of assets similar to the Purchased Mortgage
Loans or the Repurchase Assets, or that have the reasonable capability of doing
so, or that match buyers and sellers of assets.  Buyer shall be entitled to
place the Purchased Mortgage Loans in a pool for issuance of mortgage-backed
securities at the then-prevailing price for such securities and to sell such
securities for such prevailing price in the open market.  Buyer shall also be
entitled to sell any or all of such Mortgage Loans individually for the
prevailing price. Buyer shall also be entitled, in its sole discretion to elect,
in lieu of selling all or a portion of such Purchased Mortgage Loans, to give
the Seller credit for such Purchased Mortgage Loans and the Repurchase Assets in
an amount equal to the Market Value of the Purchased Mortgage Loans against the
aggregate unpaid Repurchase Price and any other amounts owing by the Seller
hereunder.

 

e.               Upon the happening of one or more Events of Default, Buyer may
apply any proceeds from the liquidation of the Purchased Mortgage Loans and
Repurchase Assets to the Repurchase Prices hereunder and all other Obligations
in the manner Buyer deems appropriate in its sole discretion.

 

f.                Seller shall be liable to Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, all costs and
expenses of Buyer in connection with the enforcement of this Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting  creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

 

g.               To the extent permitted by applicable law, Seller shall be
liable to Buyer for interest on any amounts owing by Seller hereunder, from the
date Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by Seller or (ii) satisfied in full by the exercise of Buyer’s
rights hereunder.  Interest on any sum payable by Seller under this
Section 16(g) shall accrue at a rate equal to the Post-Default Rate.

 

h.              Buyer shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

50

--------------------------------------------------------------------------------


 

i.                  Buyer may exercise one or more of the remedies available to
Buyer immediately upon the occurrence of an Event of Default and, except to the
extent provided in subsections (a) and (d) of this Section, at any time
thereafter without notice to Seller.  All rights and remedies arising under this
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.

 

j.                 Buyer may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Buyer to enforce its rights by
judicial process.  Seller also waives any defense (other than a defense of
payment or performance) Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies.  Seller recognizes
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

k.              Buyer shall have the right to perform reasonable due diligence
with respect to Seller and the Mortgage Loans, which review shall be at the
expense of Seller.

 

17.                               Reports

 

a.              Default Notices.  Seller  or Guarantors shall furnish to Buyer
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Seller hereunder which is given to Seller’s lenders and
(ii) immediately, notice of the occurrence of any (A) Event of Default
hereunder, (B) default or breach by Seller or Servicer or Guarantors of any
obligation under any Program Agreement or any material contract or agreement of
Seller or Servicer or Guarantors or (C) event or circumstance that such party
reasonably expects has resulted in, or will, with the passage of time, result
in, a Material Adverse Effect or an Event of Default or such a default or breach
by such party.

 

b.              Financial Notices.  Seller or PennyMac Mortgage Investment Trust
shall furnish to Buyer:

 

(1)         as soon as available and in any event within forty (40) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of Seller and PennyMac Mortgage Investment Trust and their consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings for the Seller and PennyMac Mortgage
Investment Trust and their consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, accompanied by a
certificate of a Responsible Officer of Seller and PennyMac Mortgage Investment
Trust, which certificate shall state that said consolidated financial statements
fairly present in all material respects the consolidated financial

 

51

--------------------------------------------------------------------------------


 

condition and results of operations of Seller and PennyMac Mortgage Investment
Trust and their consolidated Subsidiaries in accordance with GAAP (other than
solely with respect to footnotes, year-end adjustments and cash flow statements)
consistently applied, as at the end of, and for, such period;

 

(2)         to the extent not filed with the SEC on EDGAR, as soon as available
and in any event within ninety (90) days after the end of each fiscal year of
Seller or PennyMac Mortgage Investment Trust, the consolidated balance sheets of
Seller, PennyMac Mortgage Investment Trust and their consolidated Subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income and retained earnings and of cash flows for the Seller or PennyMac
Mortgage Investment Trust and their consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Buyer in its sole discretion, shall have no “going
concern” qualification and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Seller or PennyMac Mortgage Investment Trust and their respective
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP

 

(3)         at the time the Seller or PennyMac Mortgage Investment Trust furnish
each set of financial statements pursuant to Section 17(b)(1) or (2) above (or,
with respect to (2) above, at the time filed with the SEC on EDGAR), a
certificate of a Responsible Officer of Seller in the form of Exhibit A to the
Pricing Side Letter;

 

(4)         by access through Seller’s or PennyMac Mortgage Investment Trust’s
website, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings by Seller or PennyMac Mortgage Investment Trust,
within five (5) Business Days of its filing with the SEC; provided, that, Seller
or PennyMac Mortgage Investment Trust will make available to Buyer on its
website a copy of the annual 10-K filed with the SEC by Seller or PennyMac
Mortgage Investment Trust, no later than ninety (90) days after the end of the
year; and

 

(5)         as soon as available and in any event within thirty (30) days of
receipt thereof:

 

(a)                                 reserved;

 

(b)                                 copies of relevant portions of all final
written Agency, FHA, VA, Governmental Authority and investor audits,
examinations, evaluations, monitoring reviews and reports of its operations
(including those prepared on a contract basis) which provide for or relate to
(i) material corrective action required, (ii) material sanctions proposed,
imposed or required, including

 

52

--------------------------------------------------------------------------------


 

without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or
(iii) “report cards,” “grades” or other classifications of the quality of
Seller’s operations to the extent applicable and/or permitted;

 

(c)                                  such other information regarding the
financial condition, operations, or business of the Seller or Guarantors as
Buyer may reasonably request; and

 

(d)                                 the particulars of any Event of Termination
in reasonable detail.

 

c.               Notices of Certain Events.  As soon possible and in any event
within five (5) Business Days of knowledge thereof, Seller shall furnish to
Buyer notice of the following events:

 

(1)         a change in the insurance coverage required of Seller, Servicer or
any other Person pursuant to any Program Agreement, with a copy of evidence of
same attached;

 

(2)         any material dispute, litigation, investigation, proceeding or
suspension between Seller or Servicer, on the one hand, and any Governmental
Authority or any Person;

 

(3)         any material change in accounting policies or financial reporting
practices of Seller or Servicer;

 

(4)         with respect to any Purchased Mortgage Loan, that the underlying
Mortgaged Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to affect adversely the value of such Mortgaged Loan;

 

(5)         any material issues raised upon examination of Seller or Seller’s
facilities by any Governmental Authority;

 

(6)         any material change in the Indebtedness of the Seller, including,
without limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

 

(7)         any default related to any Repurchase Asset or any lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Mortgage Loans;

 

53

--------------------------------------------------------------------------------


 

(8)         any other event, circumstance or condition that has resulted, or has
a possibility of resulting, in a Material Adverse Effect with respect to Seller
or Servicer;

 

(9)         the occurrence of any material employment dispute and a description
of the strategy for resolving it that has the possibility of resulting in a
Material Adverse Effect; and

 

(10)                          without limiting any of the other reporting
obligations of Seller hereunder, Seller shall promptly notify Buyer of any
Governmental Event or update thereto, and shall include the particulars of each
update with sufficient detail as is satisfactory to Buyer.

 

d.              Portfolio Performance Data.  On the first Reporting Date of each
calendar month, Seller will furnish to Buyer (i) in the event the Mortgage Loans
are serviced on a “retained” basis, an electronic Mortgage Loan performance
data, including, without limitation, delinquency reports and volume information,
broken down by product (i.e., delinquency, foreclosure and net charge-off
reports) and (ii) electronically, in a format mutually acceptable to Buyer and
Seller, servicing information, including, without limitation, those fields
reasonably requested by Buyer from time to time, on a loan-by-loan basis and in
the aggregate, with respect to the Purchased Mortgage Loans serviced by Seller
or any Servicer for the month (or any portion thereof) prior to the Reporting
Date.  In addition to the foregoing information on each Reporting Date, Seller
will furnish to Buyer such information upon (i) the occurrence and continuation
of an Event of Default and (ii) upon any Purchased Mortgage Loan becoming an
Aged Loan.

 

e.               Other Reports. Seller shall deliver to Buyer any other reports
or information reasonably requested by Buyer or as otherwise required pursuant
to this Agreement.

 

18.                               Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice.  Unless an Event of Default shall have occurred, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Mortgage Loans to
Seller pursuant to Section 4 hereof, or of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Seller pursuant to Section 7
hereof.  In the event Buyer engages in a repurchase transaction with any of the
Purchased Mortgage Loans or otherwise pledges or hypothecates any of the
Purchased Mortgage Loans, Buyer shall have the right to assign to Buyer’s
counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Mortgage Loans that
are subject to such repurchase transaction.

 

54

--------------------------------------------------------------------------------


 

19.                               Single Agreement

 

Buyer and Seller acknowledge they have and will enter into each Transaction
hereunder, in consideration of and in reliance upon the fact that, all
Transactions hereunder constitute a single business and contractual relationship
and have been made in consideration of each other.  Accordingly, each of Buyer
and Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

20.                               Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile only), statements, demands
or other communications hereunder may be given by a party to the other by mail,
email, facsimile, messenger or otherwise to the address specified below, or so
sent to such party at any other place specified in a notice of change of address
hereafter received by the other.  All notices, demands and requests hereunder
may be made orally, to be confirmed promptly in writing, or by other
communication as specified in the preceding sentence.  In all cases, to the
extent that the related individual set forth in the respective “Attention” line
is no longer employed by the respective Person, such notice may be given to the
attention of a Responsible Officer of the respective Person or to the attention
of such individual or individuals as subsequently notified in writing by a
Responsible Officer of the respective Person.

 

If to Seller or Guarantors:

 

PennyMac Corp.
6101 Condor Drive
Moorpark, CA 93021
Attention: Pamela Marsh/Michael Wong
Phone Number: (805) 330-6059/(818) 224-7055
E-mail: pamela.marsh@pnmac.com; michael.wong@pnmac.com

 

with a copy to:

 

PennyMac Corp.
6101 Condor Drive
Moorpark, CA 93021
Attention: Jeff Grogin
Phone Number: (818) 224-7050
E-mail: jeff.grogin@pnmac.com

 

55

--------------------------------------------------------------------------------


 

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

 

CSFBMC LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York  10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212-538-5087

E-mail: christopher.bergs@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention: Bruce Kaiserman

E-mail: bruce.kaiserman@credit-suisse.com

 

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

Attention: Margaret Dellafera

Phone Number: 212-325-6471

Fax Number:  212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY 10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322-2376

 

21.                               Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

56

--------------------------------------------------------------------------------


 

22.                               Non assignability

 

The Program Agreements are not assignable by Seller or either Guarantor.  Buyer
may from time to time assign all or a portion of its rights and obligations
under this Agreement and the Program Agreements; provided, however that Buyer
shall maintain as agent of Seller, for review by Seller upon written request, a
register of assignees and a copy of an executed assignment and acceptance by
Buyer and assignee (“Assignment and Acceptance”), specifying the percentage or
portion of such rights and obligations assigned.  Upon such assignment, (a) such
assignee shall be a party hereto and to each Program Agreement to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of Buyer which assumes the obligations
of Buyer or (ii)  another Person approved by Seller (such approval not to be
unreasonably withheld) which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Program Agreements.  Unless otherwise
stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing. 
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller.

 

23.                               Set-off

 

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Seller or Guarantors,
any such notice being expressly waived by the Seller and Guarantors to the
extent permitted by applicable law to set-off and appropriate and apply against
any Obligation from Seller, any Guarantor or any Affiliate thereof to Buyer or
any of its Affiliates any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other obligation (including to
return excess margin), credits, indebtedness or claims, in any currency, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
at any time held or owing by or due from the Buyer or any Affiliate thereof to
or for the credit or the account of the Seller, any Guarantor or any Affiliate
thereof.  The Buyer agrees promptly to notify the Seller or Guarantors after any
such set off and application made by the Buyer; provided that the failure to
give such notice shall not affect the validity of such set off and application.

 

24.                               Binding Effect; Governing Law; Jurisdiction

 

a.              This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

57

--------------------------------------------------------------------------------


 

b.              SELLER AND EACH GUARANTOR HEREBY WAIVE TRIAL BY JURY.  SELLER
AND EACH GUARANTOR HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF
ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING.  SELLER AND EACH GUARANTOR HEREBY SUBMIT
TO, AND WAIVE ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION
AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 

25.                               No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

26.                               Intent

 

a.              The parties intend that: (i) each Transaction is a “repurchase
agreement” as that term is defined in section 101(47) of the Bankruptcy Code,
and, therefore, are subject to the protections of certain sections of the
Bankruptcy Code including, without limitation, section 559 with respect to the
exercise by Buyer of its rights hereunder to cause the liquidation, termination,
or acceleration of such Transactions upon Seller becoming the subject of a
proceeding under the Bankruptcy Code, (ii) each Transaction is a “securities
contract” as that term is defined in Section 741 of the Bankruptcy Code, and,
therefore, are subject to the protections of certain sections of the Bankruptcy
Code including, without limitation, section 555 with respect to the exercise by
Buyer of its rights hereunder to cause the liquidation, termination, or
acceleration of such Transactions upon Seller becoming the subject of a
proceeding under the Bankruptcy Code, and (iii) this Agreement is a “master
netting agreement,” as that term is defined in section 101(38A) of the
Bankruptcy Code and, therefore, is subject to the protections of certain
sections of the Bankruptcy Code including without limitation, section 561 with
respect to Buyer’s rights to offset or net termination values, payment amounts,
or other transfer obligations arising under or in connection with the
termination, liquidation, or acceleration of Transactions hereunder.

 

58

--------------------------------------------------------------------------------


 

b.              The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

c.               It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

d.              For U.S. federal tax purposes, the Seller, the Guarantors, the
Buyer, and each Buyer assignee by acquiring an interest in any Transaction agree
to treat and report each Transaction as indebtedness issued by Guarantor or
Seller as the case may be, which indebtedness, in the case of each obligor,
shall have but a single maturity for purposes of Code section
7701(i)(2)(A)(ii) and U.S. Treasury Regulation section 301.7701(i)-1(e).

 

e.               Each party agrees that this Agreement is intended to create
mutuality of obligations among the parties, and as such, the Agreement
constitutes a contract which (i) is between all of the parties and (ii) places
each party in the same “right” and “capacity”.

 

27.                               Disclosure Relating to Certain Federal
Protections

 

The parties acknowledge that they have been advised that:

 

a.              in the case of Transactions in which one of the parties is a
broker or dealer registered with the SEC under Section 15 of the 1934 Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the SIPA do not protect the other party with respect to any
Transaction hereunder;

 

b.              in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

c.               in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

59

--------------------------------------------------------------------------------


 

28.                               Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate.  Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to execute any such financing statement or statements
in Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of Seller as its agent and attorney-in-fact.  This agency and power of attorney
is coupled with an interest and is irrevocable without Buyer’s consent. 
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Default hereunder.
Seller shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 28.  In addition the foregoing, the Seller
agrees to execute an amended and restated power of attorney, the form of
Exhibit D hereto (the “Power of Attorney”), to be delivered on the date hereof.

 

29.                               Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.

 

30.                               Indemnification; Obligations

 

a.              Each of Seller and each Guarantor agrees to hold Buyer and each
of its respective Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) harmless from and indemnify each
Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request, Purchase Confirmation, any Program Agreement or any
transaction contemplated hereby or thereby resulting from anything other than
the Indemnified Party’s gross negligence or willful misconduct.  Each of Seller
and each Guarantor also agrees to reimburse each Indemnified Party for all
reasonable expenses in connection with the enforcement of this Agreement and the
exercise of any right or remedy provided for herein, any Transaction Request,
Purchase Confirmation and any Program Agreement, including, without limitation,
the reasonable fees and disbursements of counsel.  Seller’s and each Guarantor’s
agreements in this Section 30 shall survive the payment in full of the
Repurchase Price and the expiration or termination of this Agreement.  Each of
Seller and each Guarantor hereby acknowledges that its obligations hereunder are
recourse obligations of Seller and  such Guarantor and are not limited to
recoveries each Indemnified Party may have with respect to the Purchased
Mortgage Loans.  Each of Seller and each Guarantor also agrees not to assert any
claim against Buyer or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys and

 

60

--------------------------------------------------------------------------------


 

agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the facility
established hereunder, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby. 
THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

b.              Without limitation to the provisions of Section 4, if any
payment of the Repurchase Price of any Transaction is made by Seller other than
on the then scheduled Repurchase Date thereto as a result of an acceleration of
the Repurchase Date pursuant to Section 16 or for any other reason, Seller
shall, upon demand by Buyer, pay to Buyer an amount sufficient to compensate
Buyer for any losses, costs or expenses that it may reasonably incur as of a
result of such payment.

 

c.               Without limiting the provisions of Section 30(a) hereof, if
Seller fails to pay when due any costs, expenses or other amounts payable by it
under this Agreement, including, without limitation, fees and expenses of
counsel and indemnities, such amount may be paid on behalf of Seller by Buyer,
in its sole discretion.

 

31.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

32.                               Confidentiality

 

a.              This Agreement and its terms, provisions, supplements and
amendments, and notices hereunder, are proprietary to Buyer and shall be held by
Seller and each Guarantor in strict confidence and shall not be disclosed to any
third party without the written consent of Buyer except for (i) disclosure to
Seller’s or Guarantors’ direct and indirect Affiliates and Subsidiaries,
attorneys or accountants, but only to the extent such disclosure is necessary
and such parties agree to hold all information in strict confidence, or (ii) 
disclosure required by law, rule, regulation or order of a court or other
regulatory body.  Notwithstanding the foregoing or anything to the contrary
contained herein or in any other Program Agreement, the parties hereto may
disclose to any and all Persons, without limitation of any kind, the federal,
state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Buyer or any

 

61

--------------------------------------------------------------------------------


 

pricing terms (including, without limitation, the Pricing Rate, Commitment Fee,
Purchase Price Percentage and Purchase Price) or other nonpublic business or
financial information (including any sublimits and financial covenants) that is
unrelated to the federal, state and local tax treatment of the Transactions and
is not relevant to understanding the federal, state and local tax treatment of
the Transactions, without the prior written consent of the Buyer.

 

b.              Notwithstanding anything in this Agreement to the contrary, the
Seller shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Mortgage Loans and/or any
applicable terms of this Agreement (the “Confidential Information”).  The Seller
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “Act”), and the Seller agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
Act and other applicable federal and state privacy laws.  The Seller shall
implement such physical and other security measures as shall be necessary to
(a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the Act) of Buyer or any Affiliate of Buyer which the Seller holds, (b) protect
against any threats or hazards to the security and integrity of such nonpublic
personal information, and (c) protect against any unauthorized access to or use
of such nonpublic personal information. The Seller represents and warrants that
it has implemented appropriate measures to meet the objectives of
Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect.  Upon request, the Seller will provide
evidence reasonably satisfactory to allow Buyer to confirm that the providing
party has satisfied its obligations as required under this Section.  Without
limitation, this may include Buyer’s review of audits, summaries of test
results, and other equivalent evaluations of the Seller.  The Seller shall
notify Buyer immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Buyer or any Affiliate of Buyer provided directly to
the Seller by Buyer or such Affiliate.  The Seller shall provide such notice to
Buyer by personal delivery, by facsimile with confirmation of receipt, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

 

33.                               Recording of Communications

 

Buyer, Seller and Guarantors shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to
Transactions.  Buyer, Seller and Guarantors consent to the admissibility of such
tape recordings in any court, arbitration, or other proceedings.  The parties
agree that a duly authenticated transcript of such a tape recording shall be
deemed to be a writing conclusively evidencing the parties’ agreement.

 

62

--------------------------------------------------------------------------------


 

34.                               Commitment Fee

 

Seller shall pay to Buyer in immediately available funds, due and owing on the
date hereof, a non refundable Commitment Fee.  The Commitment Fee shall be a per
annum amount set forth in the Pricing Side Letter paid in equal installments
every three months commencing on the Price Differential Payment Date.  All such
payments shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Buyer at such account designated by
Buyer.

 

35.                               Reserved

 

36.                               Periodic Due Diligence Review

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Seller and the Mortgage Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Mortgage Loans or otherwise, and Seller agrees that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, data, records, agreements, instruments or information
relating to such Mortgage Loans (including, without limitation, quality control
review) in the possession or under the control of Seller and/or the Custodian. 
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans.  Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Mortgage Loans from
Seller based solely upon the information provided by Seller to Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan.  Buyer may underwrite such Mortgage Loans itself
or engage a mutually agreed upon third party underwriter to perform such
underwriting.  Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of Seller.  Seller
further agrees that Seller shall pay all out- of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 36 (“Due Diligence Costs”).

 

37.                               Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Agreement.

 

63

--------------------------------------------------------------------------------


 

38.                               Acknowledgement Of Anti-Predatory Lending
Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

39.                               Documents Mutually Drafted

 

The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.

 

40.                               General Interpretive Principles

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

a.              the terms defined in this Agreement have the meanings assigned
to them in this Agreement and include the plural as well as the singular, and
the use of any gender herein shall be deemed to include the other gender;

 

b.              accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;

 

c.               references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

d.              a reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;

 

e.               the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;

 

f.                the term “include” or “including” shall mean without
limitation by reason of enumeration;

 

g.               all times specified herein or in any other Program Agreement 
(unless expressly specified otherwise) are local times in New York, New York
unless otherwise stated; and

 

h.              all references herein or in any Program Agreement to “good
faith” means good faith as defined in Section 1-201(19) of the UCC as in effect
in the State of New York.

 

64

--------------------------------------------------------------------------------


 

41.                               Amendment and Restatement

 

The terms and provisions of the Existing Master Repurchase Agreement shall be
amended and restated in their entirety by the terms and provisions of this
Agreement and shall supersede all provisions of the Existing Master Repurchase
Agreement as of the date hereof.  From and after the date hereof, all references
made to the Existing Master Repurchase Agreement in any Program Agreement or in
any other instrument or document shall, without more, be deemed to refer to this
Agreement.

 

42.                               Reaffirmation of Guaranty

 

Each Guarantor hereby (i) agrees that the liability of Guarantor or rights of
Buyer under the Guaranty shall not be affected as a result of amending and
restating this Agreement, (ii) ratifies and affirms all of the terms, covenants,
conditions and obligations of the Guaranty and (iii) acknowledges and agrees
that such Guaranty is and shall continue to be in full force and effect.

 

[Signature Page Follows]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director and Treasurer

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director and Treasurer

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director and Treasurer

 

 

Signature Page to the Amended and Restated Master Repurchase Agreement

 

--------------------------------------------------------------------------------